

WELLS FARGO BUSINESS CREDIT
CREDIT AND SECURITY AGREEMENT


THIS CREDIT AND SECURITY AGREEMENT (the “Agreement”) is dated February 12, 2009,
and is entered into among Command Security Corporation, a New York corporation
(“CSC”), Command Security Services, Inc., a New York corporation (“CSS”),
Strategic Security Services, Inc., a California corporation (“SSS”), Rodgers
Police Patrol, Inc., a California corporation (“RPP”; RPP, CSC, CSS and SSS,
individually and collectively, jointly and severally, are referred to herein as
“Borrower”), and Wells Fargo Bank, National Association (as more fully defined
in Exhibit A, “Wells Fargo”), acting through its Wells Fargo Business
Credit operating division.


RECITALS
 
Borrower has asked Wells Fargo to provide it with a $20,000,000 revolving line
of credit (the “Line of Credit”) for working capital purposes (including the
repayment of certain of Borrower’s existing indebtedness) and to facilitate the
issuance of letters of credit. Wells Fargo is agreeable to meeting Borrower’s
request, provided that Borrower agrees to the terms and conditions of this
Agreement.


For purposes of this Agreement, capitalized terms not otherwise defined in the
Agreement shall have the meaning given them in Exhibit A.
 
1.
AMOUNT AND TERMS OF THE LINE OF CREDIT

 
1.1
Line of Credit; Limitations on Borrowings; Termination Date; Use of Proceeds.

 
(a)
Line of Credit and Limitations on Borrowing.  Wells Fargo shall make Advances to
Borrower under the Line of Credit that, together with the L/C Amount, shall not
at any time exceed in the aggregate the lesser of (i) $20,000,000 (the “Maximum
Line Amount”), or (ii) the Borrowing Base limitations described in Section
1.2.  Within these limits, Borrower may periodically borrow, prepay in whole or
in part, and re-borrow.  Wells Fargo has no obligation to make an Advance during
a Default Period or at any time Wells Fargo reasonably believes that the making
of an Advance would result in an Event of Default.

 
(b)
Maturity and Termination Dates.  Lead Borrower may request Advances from the
date that the conditions set forth in Section 3 are satisfied until the earlier
of: (i) February 12, 2012 (the “Maturity Date”), (ii) the date Lead Borrower
terminates the Line of Credit, or (iii) the date Wells Fargo terminates the Line
of Credit following an Event of Default (The earliest of these dates is the
“Termination Date”).

 
(c)
Use of Line of Credit Proceeds.  Borrower shall use the proceeds of each Advance
and each Letter of Credit to refinance certain existing indebtedness and for
ongoing working capital purposes.

 
(d)
Revolving Note.  Borrower’s obligation to repay Advances, regardless of how
initiated under Section 1.3, shall be evidenced by a revolving promissory note
(as renewed, amended or replaced from time to time, the “Revolving Note”).


 
 

--------------------------------------------------------------------------------

 


1.2
Borrowing Base; Mandatory Prepayment.



(a)
Borrowing Base.  The borrowing base (the “Borrowing Base”) is an amount equal
to:

 
(i)             85% or such lesser percentage of Eligible Billed Accounts as
Wells Fargo in its reasonable commercial judgment may deem appropriate,
including, without limitation, in the event Dilution on the date of
determination is in excess of four percent (4.0%), plus
 
(ii)            75% or such lesser percentage of Eligible Unbilled Accounts as
Wells Fargo in its reasonable commercial judgment may deem appropriate,
including, without limitation, in the event Dilution on the date of
determination is in excess of four percent (4.0%),  less
 
(iii)           the Borrowing Base Reserve, less
 
(iv)          the outstanding amount of any Indebtedness of Borrower that is not
otherwise described in this Section 1 and that is then due and owing to Wells
Fargo, including Indebtedness that Wells Fargo in its sole discretion finds on
the date of determination to be equal to Wells Fargo’s net credit exposure with
respect to any swap, derivative, foreign exchange, hedge, deposit, treasury
management or similar transaction or arrangement extended to Borrower by Wells
Fargo, and any Indebtedness owed by Borrower to Wells Fargo Merchant Services,
L.L.C., but excluding Indebtedness incurred by Borrower under any credit card
arrangements between Borrower and Wells Fargo or any Affiliates.
 
 
Notwithstanding the foregoing, at no time shall (A) the outstanding balances of
all Eligible Foreign Accounts included in the Borrowing Base exceed $3,500,000,
or (B) the outstanding Advances supported by Eligible Foreign Accounts exceed
$2,975,000.

 
(b)
Mandatory Prepayment; Overadvances.  If unreimbursed Advances evidenced by the
Revolving Note plus the L/C Amount exceed the Borrowing Base or the Maximum Line
Amount at any time, then Borrower shall immediately prepay the Revolving Note in
an amount sufficient to eliminate the excess, and if payment in full of the
Revolving Note is insufficient to eliminate this excess and the L/C Amount
continues to exceed the Borrowing Base, then Borrower shall deliver cash to
Wells Fargo in an amount equal to the remaining excess for deposit to the
Special Account, unless in each case, Wells Fargo has delivered to Borrower an
Authenticated Record consenting to the Overadvance prior to its occurrence, in
which event the Overadvance shall be temporarily permitted on such terms and
conditions as Wells Fargo in its sole discretion may deem appropriate, including
the payment of additional fees or interest, or both.



1.3
Procedures for Line of Credit Advances.



(a)
Advances to Operating Account.  Advances shall be credited to Lead Borrower’s
demand deposit account maintained with Wells Fargo (the “Operating Account”),
unless the parties agree in a Record Authenticated by both of them to disburse
to another account.



(i)           Advances upon Borrower’s Request.  Advances may be funded upon
Lead Borrower’s request.  No request will be deemed received until Wells Fargo
acknowledges receipt, and Lead Borrower, if requested by Wells Fargo, confirms
the request in an Authenticated Record.  Borrower shall repay all Advances to
Borrower, even if the Person requesting the Advance on behalf of Borrower lacked
authorization.

 
-2-

--------------------------------------------------------------------------------

 


(A)           Base Rate Advances.  If Borrower wants a Base Rate Advance, Lead
Borrower shall make the request no later than 11:59 a.m. Eastern Time on the
Business Day on which it wants the Base Rate Advance to be funded, which request
shall specify the principal Advance amount being requested.


(B)           LIBOR Advances.  If Borrower wants a LIBOR Advance, Lead Borrower
shall make the request no later than 11:59 a.m. Eastern Time on the Business Day
on which Borrower wants the LIBOR Advance to be funded, which request shall
specify both the principal Advance amount and Interest Period being
requested.  No more than 3 separate LIBOR Advance Interest Periods may be
outstanding at any time.  Each LIBOR Advance shall be in multiples of $500,000
and in the minimum amount of at least $500,000.  LIBOR Advances are not
available for Advances made through the Loan Manager Service, and shall not be
available during Default Periods.
 
 (b)
Advances to Pay Costs and Expenses or Indebtedness Due.  Wells Fargo may
initiate a Base Rate Advance on the Line of Credit and apply the proceeds of
such Base Rate Advance (i) to reimburse Wells Fargo for any costs or expenses
incurred by Wells Fargo pursuant to Section 5.27 or Section 7.7 or (ii) to repay
any Indebtedness then due and payable to Wells Fargo under the Loan Documents or
(iii) to reimburse Wells Fargo for any indemnity amounts paid by Wells Fargo
under the CIT Payoff Letter.



1.3A
LIBOR Advances.

 
(a)
Funding Advances as LIBOR Advances for Fixed Interest Periods.    Borrower may
obtain an Advance as a LIBOR Advance for three or six periods (each period an
“Interest Period”, as more fully defined in Exhibit A).



(b)
Procedure for Converting Base Rate Advances to LIBOR Advances.  Lead Borrower
may request that all or any part of an outstanding Base Rate Advance be
converted to a LIBOR Advance, provided that no Default Period is in effect, and
that Wells Fargo receives the request no later than 11:59 a.m. Eastern Time on
the Business Day on which Borrower wishes the conversion to become
effective.  Each request shall (i) specify the principal amount of the Base Rate
Advance to be converted, (ii) the Business Day of conversion, and (iii) the
Interest Period desired. The request shall be confirmed in an Authenticated
Record if requested by Wells Fargo.   Each conversion to a LIBOR Advance shall
be in multiples of $500,000 and in the minimum amount of at least $500,000.



(c)
Expiring LIBOR Advance Interest Periods.  Unless Lead Borrower requests a new
LIBOR Advance, or prepays an outstanding LIBOR Advance at the expiration of an
Interest Period, Wells Fargo shall convert each LIBOR Advance to a Base Rate
Advance on the last day of the expiring Interest Period.  If no Default Period
is in effect, Lead Borrower may request that all or part of any expiring LIBOR
Advance be renewed as a new LIBOR Advance, provided that Wells Fargo receives
the request no later than 11:59 a.m. Eastern Time on the Business Day
immediately preceding the Business Day that constitutes the first day of the new
Interest Period.  Each request shall specify the principal amount of the
expiring LIBOR Advance to be continued and Interest Period desired, and shall be
confirmed in an Authenticated Record if requested by Wells Fargo.  Each renewal
of a LIBOR Advance shall be in multiples of $500,000 and in the minimum amount
of at least $500,000.


 
-3-

--------------------------------------------------------------------------------

 

(d)
Quotation of LIBOR Advance Interest Rates.  Wells Fargo shall, with respect to
any request for a new or renewal LIBOR Advance, or the conversion of a Base Rate
Advance to a LIBOR Advance, provide Lead Borrower with a LIBOR quote for each
Interest Period identified by Lead Borrower on the Business Day on which the
request was made, if the request is received by Wells Fargo no later than 11:59
a.m. Eastern Time of the Business Day on which Lead Borrower has requested that
the LIBOR Advance be made effective. If Lead Borrower does not immediately
accept a LIBOR quote, the quoted rate shall expire and any subsequent request
for a LIBOR quote shall be subject to redetermination by Wells Fargo.

 
(e)
Taxes and Regulatory Costs.  Borrower shall also pay Wells Fargo with respect to
any LIBOR Advance all (i) withholdings, interest equalization taxes, stamp taxes
or other taxes (except income and franchise taxes) imposed by any domestic or
foreign governmental authority that are related to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage, the
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar costs imposed by any domestic or foreign governmental authority or
resulting from compliance by Wells Fargo with any request or directive (whether
or not having the force of law) from any central bank or other governmental
authority that are related to LIBOR but not otherwise included in the
calculation of LIBOR.  In determining which of these amounts are attributable to
an existing LIBOR Advance, any reasonable allocation made by Wells Fargo among
its operations shall be deemed conclusive and binding.



1.4
Collection of Accounts and Application to Revolving Note.

 
(a)
The Collection Account.  Borrower has granted a security interest to Wells Fargo
in the Collateral, including all of Borrower’s Accounts. Except as otherwise
agreed by Borrower and Wells Fargo in an Authenticated Record, all Proceeds of
Accounts and other Collateral, upon receipt or collection (including, for a
period of ninety (90) days after the closing, funds received in the CIT
Collection Account) shall be deposited each Business Day into the Collection
Account. Funds so deposited (“Account Funds”) are the property of Wells Fargo,
and may only be withdrawn from the Collection Account by Wells Fargo.



(b)
Payment of Accounts by Borrower’s Account Debtors.  Borrower shall instruct all
account debtors to make payments either directly to the Lockbox for deposit by
Wells Fargo directly to the Collection Account, or instruct them to deliver such
payments to Wells Fargo by wire transfer, ACH, or other means as Wells Fargo may
direct for deposit to the Collection Account or for direct application to the
Line of Credit. If Borrower receives a payment or the Proceeds of Collateral
directly, Borrower will promptly deposit the payment or Proceeds into the
Collection Account. Until deposited, it will hold all such payments and Proceeds
in trust for Wells Fargo without commingling with other funds or property.  All
deposits held in the Collection Account shall constitute Proceeds of Collateral
and shall not constitute the payment of Indebtedness.



(c)
Application of Payments to Revolving Note.  Wells Fargo will withdraw Account
Funds deposited to the Collection Account and pay down borrowings on the Line of
Credit by applying them to the Revolving Note on the first Business Day
following the Business Day of deposit to the Collection Account, or, if payments
are received by Wells Fargo that are not first deposited to the Collection
Account pursuant to any treasury management service provided to Borrower by
Wells Fargo, such payments shall be applied to the Revolving Note as provided in
the Master Agreement for Treasury Management Services and the relevant service
description.  Provided that no Default Period exists, Wells Fargo shall apply
such payments to the Base Rate Advances with any excess being applied as
directed by Lead Borrower.  During a Default Period, such payments shall be
applied as determined by Wells Fargo in its sole discretion.


 
-4-

--------------------------------------------------------------------------------

 


1.5
Interest and Interest Related Matters.

 
(a)
Interest Rates Applicable to Line of Credit.  Except as otherwise provided in
this Agreement, the unpaid principal amount of each Advance evidenced by the
Revolving Note shall accrue interest at an annual interest rate calculated as
follows:



Base Rate


Advances = the Base Rate plus the Prime Rate Applicable Margin, which interest
rate shall change whenever the Base Rate changes


LIBOR Advance Rate for Three or Six Month Interest Periods


Advances = LIBOR plus the LIBOR Advance Rate Applicable Margin (the “LIBOR
Advance Rate”)


Multiple Advances under the Line of Credit may simultaneously accrue interest at
both the Base Rate and at the LIBOR Advance Rate, subject to the limitations of
Section 1.3(a)(i).


The Prime Rate Applicable Margin and the LIBOR Advance Rate Applicable Margin
each shall be reduced by one-quarter of one percent (0.25%) effective on April
1, 2009 (the “Interest Rate Reduction Effective Date”).  If (i) Borrower’s
audited consolidated annual financial statements for Borrower’s 2009 fiscal year
in accordance with Section 5.1(a) hereof indicate that Borrower failed to
achieve consolidated Net Income in Borrower’s 2009 fiscal year of at least 75%
of the Net Income for Borrower’s 2009 fiscal year projected in the financial
projections delivered to Wells Fargo pursuant to Section G(3) of Exhibit C
hereto prior to the funding of the initial Advance, (ii) Borrower fails to
timely deliver Borrower’s audited consolidated annual financial statements for
Borrower’s 2009 fiscal year in accordance with Section 5.1(a) hereof or (iii)
Wells Fargo determines that Borrower’s audited consolidated annual financial
statements for Borrower’s 2009 fiscal year have materially misstated Borrower’s
financial condition, then Wells Fargo may retroactively increase the Prime Rate
Applicable Margin and the LIBOR Advance Rate Applicable Margin by one-quarter of
one percent (0.25%) effective from the Interest Rate Reduction Effective Date
and charge Borrower such additional interest.


(b)
[Reserved]. 



(c)
Default Interest Rate.  Commencing on the day an Event of Default occurs,
through and including the date confirmed by Wells Fargo in a Record as the date
that the Event of Default has been cured or waived (each such period a “Default
Period”), or at any time following the Termination Date, in Wells Fargo’s sole
discretion and without waiving any of its other rights or remedies, the
principal amount of the Revolving Note shall bear interest at a rate that is
three percent (3.00%) above the contractual rate set forth in Section 1.5(a)
(the “Default Rate”), or any lesser rate that Wells Fargo may deem appropriate,
starting on the first day of the month in which the Default Period begins
through the last day of that Default Period, or any shorter time period to which
Wells Fargo may agree in an Authenticated Record.



(d)
Interest Accrual on Payments Applied to Revolving Note.  Payments received by
Wells Fargo shall be applied to the Revolving Note as provided in Section
1.4(c), but the principal amount paid down shall continue to accrue interest
through the end of the first Business Day following the Business Day that the
payment was applied to the Revolving Note.


 
-5-

--------------------------------------------------------------------------------

 


(e)
Usury.  No interest rate shall be effective which would result in a rate greater
than the highest rate permitted by law and Borrower is and shall be liable only
for the payment of such highest rate as allowed by law.Payments in the nature of
interest and other charges made under any Loan Documents or any other document
or agreement described in or related to this Agreement that are later determined
to be in excess of the limits imposed by applicable usury law will be deemed to
be a payment of principal, and the Indebtedness shall be reduced by that amount
so that such payments will not be deemed usurious.



1.6
Fees.

 
(a)
Closing Fee.  Borrower shall pay Wells Fargo a one-time closing fee of $100,000,
which shall be fully earned and payable upon the execution of this Agreement.

 
(b)
Unused Line Fee.  Borrower shall pay Wells Fargo an annual unused line fee of
fifteen one-hundredths of one percent (0.15%) of the daily average of the
Maximum Line Amount reduced by outstanding Advances and the L/C Amount (the
“Unused Amount”), from the date of this Agreement to and including the
Termination Date, which unused line fee shall be payable quarterly in arrears on
the first day of each fiscal quarter and on the Termination Date.

 
(c)
Collateral Exam Fees.  Borrower shall pay Wells Fargo fees in connection with
any collateral exams, audits or inspections (“Field Exams”) conducted by or on
behalf of Wells Fargo (including Field Exams conducted prior to the initial
Advance hereunder), at the current rates established from time to time by Wells
Fargo for its customers generally as its collateral exam fees (which fees are
currently $1,000.00 per each 8 hour day per collateral examiner (whether the
Field Exam shall have been conducted by a Wells Fargo employee or a third party
contractor), together with all actual out-of-pocket costs and expenses (which
may include the expenses, but no fees of any third party contractor other than
the foregoing $1,000.00 daily fee) incurred in conducting any Field Exam;
provided, however, that so long as no Event of Default shall have occurred and
be continuing, Borrower shall not be obligated to reimburse Wells Fargo for more
than four (4) Field Exams during any calendar year; and provided further that in
the event that during the period commencing on the date of this Agreement and
ending on the first anniversary thereof (i) no Event of Default has occurred and
(ii) each of the collateral exams received by Wells Fargo during such period has
been in all material respects in form and substance reasonably satisfactory to
Wells Fargo, then from and after the first anniversary date of this
Agreement,  provided no Event of Default shall have occurred and be continuing,
Borrower shall not be obligated to reimburse Wells Fargo for more than three (3)
Field Exams during any calendar year.

 
(d)           [Reserved]. 
 
(e)
Collateral Monitoring Service Fees.  Borrower shall pay Wells Fargo fees in
connection with any service conducted by or on behalf of Wells Fargo for
purposes of identifying ineligible Collateral, calculating the Borrowing Base,
and performing related collateral monitoring services at the rates established
from time to time by Wells Fargo for its customers generally (which fees
currently include a one-time initial set-up fee of $800 for each receivable
aging that is being monitored (which fee shall also be payable in the event
Borrower changes the format of its aging reporting), and a monthly fee of
$125 for each such aging), which fees shall be due and payable monthly in
arrears on the first day of the month and on the Termination Date.


 
-6-

--------------------------------------------------------------------------------

 
 
(f)
Line of Credit Termination and/or Reduction Fees.  If (i) Wells Fargo terminates
the Line of Credit during a Default Period, or if (ii) Lead Borrower terminates
the Line of Credit on a date prior to the Maturity Date, or if (iii) Borrower
and Wells Fargo agree to reduce the Maximum Line Amount, then Borrower shall pay
Wells Fargo as liquidated damages a termination or reduction fee in an amount
equal to a percentage of the Maximum Line Amount (or the reduction of the
Maximum Line Amount, as the case may be) calculated as follows: (A) three
percent (3.00%) if the termination or reduction occurs on or before the first
anniversary of the date of this Agreement; (B) one percent (1.00%) if the
termination or reduction occurs after the first anniversary of the date of this
Agreement, but on or before the second anniversary of the date of this
Agreement; and (C) one-half of one percent  (0.50%) if the termination or
reduction occurs after the second anniversary of the date of this
Agreement.  Notwithstanding the foregoing, if Borrower refinances the Line of
Credit with financing provided by Wells Fargo or its Affiliates after the date
which 18 months from the date of this Agreement, Borrower’s obligation to pay
the fee required hereby shall be waived.



(g)
Overadvance Fees.  Borrower shall pay a $500 Overadvance fee for each day that
an Overadvance exists which was not agreed to by Wells Fargo in an Authenticated
Record prior to its occurrence; provided that Wells Fargo’s acceptance of the
payment of such fees shall not constitute either consent to the Overadvance or
waiver of the resulting Event of Default; and provided further that Borrower
shall not be obligated to pay such Overadvance fee if the Indebtedness is
accruing interest at the Default Rate due to the occurrence of an Event of
Default arising under Section 6.1(c) and no other Event of Default then exists
and is continuing.  Borrower shall pay additional Overadvance fees and interest
in such amounts and on such terms as Wells Fargo in its sole discretion may
consider appropriate for any Overadvance to which Wells Fargo has specifically
consented in an Authenticated Record prior to its occurrence.

 
(h)
Treasury Management Fees.  Borrower will pay service fees to Wells Fargo for
treasury management services provided pursuant to the Master Agreement for
Treasury Management Services or any other agreement entered into by the parties,
in the amount prescribed in Wells Fargo’s current service fee schedule.

 
(i)
Letter of Credit Fees.  Borrower shall pay a fee with respect to each Letter of
Credit issued by Wells Fargo of one and three-quarters percent (1.75%) of the
Aggregate Face Amount of such Letter of Credit accruing daily from and including
the date the Letter of Credit is issued until the date that it either expires or
is returned, which shall be payable monthly in arrears on the first day of each
month and on the date that the Letter of Credit either expires or is returned;
and following an Event of Default, this fee shall increase to four and
three-quarters percent (4.75%) of the Aggregate Face Amount, commencing on the
first day of the fiscal month in which the Default Period begins and continuing
through the last day of such Default Period, or any shorter time period that
Wells Fargo in its sole discretion may deem appropriate, without waiving any of
its other rights and remedies.

 
(j)
Letter of Credit Administrative Fees.  Borrower shall pay all administrative
fees charged by Wells Fargo in connection with the honoring of drafts under any
Letter of Credit, and any amendments to or transfers of any Letter of Credit,
and any other activity with respect to the Letters of Credit at the then current
rates published by Wells Fargo for such services rendered on behalf of its
customers generally.


 
-7-

--------------------------------------------------------------------------------

 


(k)
ACH Fees.  Borrower agrees to pay to the Lender all fees charged to Wells Fargo
by ACH in connection with the transfer of funds in the Collateral Account and/or
the Lockbox at the rates charged to its customers generally.  Such fees are
currently in the amount of Twenty ($20.00) Dollars for each ACH initiated by or
for the account of Borrower to a third party.  There shall be no such ACH fee on
internal transfers within Wells Fargo.

 
(l)
Wire Transfer Fees.   Twenty ($20.00) Dollars for each wire transfer initiated
by or for the account of Borrower to a third party.  Prior to the date on which
the Collection Account and Borrower’s operating account have been established at
Wells Fargo, Twenty ($20.00) Dollars for each wire transfer initiated by or for
the account of Borrower within Wells Fargo.  After the date on which the
Collection Account and Borrower’s operating account have been established at
Wells Fargo, there shall be no such wire transfer fees on internal transfers
within Wells Fargo.

 
(m)
ADP.    Borrower agrees to pay to the Lender all fees charged to Wells Fargo by
ADP in connection with the transfer of funds in the Collateral Account and/or
the Lockbox.  Such fees are currently in the amount of Two Hundred ($200.00)
Dollars per month.

 
 (n)
Other Fees and Charges.  Wells Fargo may impose additional fees and charges
during a Default Period for waiving an Event of Default.  All such fees and
charges shall be imposed at Wells Fargo’s sole discretion following oral notice
to Lead Borrower on either an hourly, periodic, or flat fee basis, and in lieu
of or in addition to imposing interest at the Default Rate, and Borrower’s
request for an Advance following such notice shall constitute Borrower’s
agreement to pay such fees and charges.



 (o)
LIBOR Advance Breakage Fees.  Borrower may prepay any LIBOR Advance at any time
in any amount, whether voluntarily or by acceleration; provided, however, that
if the LIBOR Advance is prepaid, Borrower shall pay Wells Fargo upon demand a
LIBOR Advance breakage fee equal to the sum of the discounted monthly
differences for each month from the month of prepayment through the month in
which such Interest Period matures, calculated as follows for each such month:

(i)
Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the applicable Interest Period.



(ii)
Subtract from the amount determined in (i) above the amount of interest which
would have accrued for the same month on the amount prepaid for the remaining
term of such Interest Period at LIBOR in effect on the date of prepayment for
new loans made for such term in a principal amount equal to the amount prepaid.



(iii)
If the result obtained in (ii) for any month is greater than zero, discount that
difference by LIBOR used in (ii) above.



Borrower acknowledges that prepayment of the Revolving Note may result in Wells
Fargo incurring additional costs, expenses or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses or
liabilities.  Borrower agrees to pay the above-described LIBOR Advance breakage
fee and agrees that this amount represents a reasonable estimate of the LIBOR
Advance breakage costs, expenses and/or liabilities of Wells Fargo.

 
-8-

--------------------------------------------------------------------------------

 


1.7
Interest Accrual; Principal and Interest Payments; Computation.

 
(a)
Interest Payments and Interest Accrual.  Accrued and unpaid interest under the
Revolving Note on Base Rate Advances shall be due and payable on the first day
of each month (each an "Interest Payment Date") and on the Termination Date, and
shall be paid in the manner provided in Section 1.4(c).  Interest shall accrue
from the most recent date to which interest has been paid or, if no interest has
been paid, from the date of Advance to the Interest Payment Date.  Interest
accruing on any LIBOR Advance shall be due and payable on the last day of the
applicable Interest Period and on the Termination Date; provided, however, for
Interest Periods in excess of one month, interest shall nevertheless be due and
payable monthly on the last day of each month, and on the last day of the
Interest Period.

 
(b)
Payment of Revolving Note Principal.  The principal amount of the Revolving Note
shall be paid from time to time as provided in this Agreement, and shall be
fully due and payable on the Termination Date.

 
(c)
Payments Due on Non-Business Days.  If an Interest Payment Date or the
Termination Date falls on a day which is not a Business Day, payment shall be
made on the next Business Day, and interest shall continue to accrue during that
time period.

 
(d)
Computation of Interest and Fees.  Interest accruing on the unpaid principal
amount of the Revolving Note and fees payable under this Agreement shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.



(e)
Liability Records.  Wells Fargo shall maintain accounting and bookkeeping
records of all Advances and payments under the Line of Credit and all other
Indebtedness due to Wells Fargo in such form and content as Wells Fargo in its
sole discretion deems appropriate.  Wells Fargo’s calculation of current
Indebtedness shall be presumed correct unless proven otherwise by
Borrower.  Upon Wells Fargo’s request, Lead Borrower will admit and certify in a
Record the exact principal balance of the Indebtedness that Borrower then
believes to be outstanding.  Any billing statement or accounting provided by
Wells Fargo shall be conclusive and binding unless Lead Borrower notifies Wells
Fargo in a detailed Record of Borrower’s intention to dispute the billing
statement or accounting within 45 days of receipt.

 
1.8
Termination, Reduction or Non-Renewal of Line of Credit by Borrower; Notice.

 
(a)
Termination by Borrower.  Borrower may terminate or reduce the Line of Credit at
any time prior to the Maturity Date, if Lead Borrower (i) delivers an
Authenticated Record notifying Wells Fargo of its intentions at least 30 days
prior to the proposed effective date of such termination or reduction, (ii) pays
to Wells Fargo the termination or reduction fee set forth in Section 1.6(f), and
(iii) pays the Indebtedness in full or down to the reduced Maximum Line
Amount.  Any reduction in the Maximum Line Amount shall be in multiples of
$1,000,000.

 
(b)
Termination by Borrower without Advance Notice.  If Lead Borrower fails to
deliver Wells Fargo timely notice of its intention to terminate the Line of
Credit or reduce the Maximum Line Amount as provided in Section 1.8(a), Borrower
may nevertheless terminate the Line of Credit or reduce the Maximum Line Amount
and pay the Indebtedness in full or down to the reduced Maximum Line Amount if
it (i) pays the termination or reduction fee set forth in Section 1.6(f), and
(ii) pays interest calculated at the Default Rate on the Revolving Note
commencing on the 30th day prior to the proposed Termination Date or reduction
date and continuing through the date that Wells Fargo receives delivery of an
Authenticated Record giving it actual notice of Borrower’s intention to
terminate or reduce the Line of Credit.


 
-9-

--------------------------------------------------------------------------------

 
 
1.9
Letters of Credit

 
(a)
Issuance of Letters of Credit; Amount.  Wells Fargo, subject to the terms and
conditions of this Agreement, shall issue, on or after the date that Wells Fargo
is obligated to make its first Advance under this Agreement and prior to the
Termination Date, one or more irrevocable standby or documentary letters of
credit (each, a “Letter of Credit”, and collectively, “Letters of Credit”) for
Borrower’s account.  Wells Fargo will not issue any Letter of Credit if the face
amount of the Letter of Credit would exceed the lesser of: (i) $3,000,000 less
the L/C Amount, or (ii) the Borrowing Base, less an amount equal to aggregate
unreimbursed Advances plus the L/C Amount.

 
(b)
Additional Letter of Credit Documentation.  Prior to requesting issuance of a
Letter of Credit, Borrower shall first execute and deliver to Wells Fargo a
Standby Letter of Credit Agreement or a Commercial Letter of Credit Agreement,
as applicable, an L/C Application, and any other documents that Wells Fargo may
reasonably request, which shall govern the issuance of the Letter of Credit and
Borrower’s obligation to reimburse Wells Fargo for any related Letter of Credit
draws (the “Obligation of Reimbursement”).

 
(c)
Expiration.  No Letter of Credit shall be issued that has an expiry date that is
later than one (1) year from the date of issuance, or the Maturity Date in
effect on the date of issuance, whichever is earlier.

 
(d)
Obligation of Reimbursement During Default Periods.  If Borrower is unable, due
to the existence of a Default Period or for any other reason, to obtain an
Advance to pay any Obligation of Reimbursement, Borrower shall pay Wells Fargo
on demand and in immediately available funds, the amount of the Obligation of
Reimbursement together with interest, accrued from the date presentment of the
underlying draft until reimbursement in full at the Default Rate.  Wells Fargo
is authorized, alternatively and in its sole discretion, to make an Advance in
an amount sufficient to discharge the Obligation of Reimbursement and pay all
accrued but unpaid interest and fees with respect to the Obligation of
Reimbursement.

 
1.10
Special Account.  If the Line of Credit is terminated for any reason while a
Letter of Credit is outstanding, or if after prepayment of the Revolving Note
the L/C Amount exceeds the Borrowing Base, then Borrower shall promptly pay
Wells Fargo in immediately available funds for deposit to the Special Account,
an amount equal, as the case may be, to either (a) the L/C Amount plus any
anticipated fees and costs payable pursuant to Sections 1.6(i) and 1.6(j) hereof
or the other Loan Documents, or (b) the amount by which the L/C Amount exceeds
the Borrowing Base.  If Borrower fails to pay these amounts promptly, then,
notwithstanding that an Event of Default may then exist or may arise therefrom,
Wells Fargo may in its sole discretion make an Advance to pay these amounts and
deposit the proceeds to the Special Account.  The Special Account shall be an
interest bearing account maintained with Wells Fargo or any other financial
institution acceptable to Wells Fargo.  For as long as the L/C Amount continues
to exceed the Borrowing Base after prepayment of the Revolving Note and/or after
the termination of the Line of Credit, Wells Fargo may in its sole discretion
apply amounts on deposit in the Special Account to the Indebtedness.  Borrower
may not withdraw amounts deposited to the Special Account until the Line of
Credit has been terminated and all outstanding Letters of Credit have either
been returned to Wells Fargo or have expired and the Indebtedness has been fully
paid, provided Wells Fargo shall promptly remit amounts on deposit in the
Special Account at the direction of Borrower following the date on which the L/C
Amount no longer exceeds the Borrowing Base, provided no Event of Default has
occurred and is continuing and provided that the Line of Credit has not been
terminated.


 
-10-

--------------------------------------------------------------------------------

 


1.11
Designation of Lead Borrower as Borrower’s Agent.

 
 
(a)  Each Borrower hereby irrevocably designates and appoints Command Security
Corporation as that Borrower’s agent (Command Security Corporation, in such
capacity, is referred to herein as the “Lead Borrower”) to obtain Advances and
Letters of Credit hereunder, the proceeds of which shall be available for those
uses as those set forth herein. As the disclosed principal for its agent, each
Borrower shall be obligated to Wells Fargo on account of Advances so made and
Letters of Credit so issued hereunder as if made directly by Wells Fargo to that
Borrower, notwithstanding the manner by which such Advance and Letters of Credit
are recorded on the books and records of the Lead Borrower and of any Borrower.

 
 
(b)  The Lead Borrower shall act as a conduit for each Borrower (including
itself, as “Borrower”) on whose behalf the Lead Borrower has requested an
Advance. The Lead Borrower shall cause the transfer of the proceeds of each
Advance to the Person(s) constituting Borrower on whose behalf such Advance was
obtained.  Wells Fargo shall have no obligation to see to the application of
such proceeds.

 
 
(c)  If, for any reason, and at any time during the term of this Agreement,
Borrower, including the Lead Borrower, as agent, shall be unable to, or
prohibited from carrying out the terms and conditions of this Agreement (as
determined by Wells Fargo in Wells Fargo’s sole and absolute discretion), then
Wells Fargo may make Advances directly to, and cause the issuance of Letters of
Credit directly for the account of such of the Persons constituting Borrower as
Wells Fargo determines to be expedient, which Advances may be made without
regard to the procedures otherwise included herein.

 
 
(d)  Each Borrower shall remain liable to Wells Fargo for the payment and
performance of all Obligations (which payment and performance shall continue to
be secured by all Collateral granted by each Borrower) notwithstanding any
determination by Wells Fargo to cease making  Advances or causing Letters of
Credit to be issued to or for the benefit of any Borrower.

 
 
(e)  The authority of the Lead Borrower to request Advances on behalf of, and to
bind, Borrower, shall continue unless and until Wells Fargo acts as provided in
subparagraph (c), above, or Wells Fargo actually receives written notice of: (i)
the termination of such authority, and (ii) the subsequent appointment of a
successor Lead Borrower, which notice is signed by the respective Presidents of
each Borrower (other than the President of the Lead Borrower being replaced)
then eligible for borrowing under this Agreement; and written notice from such
successive Lead Borrower (i) accepting such appointment; (ii) acknowledging that
such removal and appointment has been effected by the respective Presidents of
Borrower eligible for borrowing under this Agreement; and (iii) acknowledging
that from and after the date of such appointment, the newly appointed Lead
Borrower shall be bound by the terms hereof, and that as used herein, the term
“Lead Borrower” shall mean and include the newly appointed Lead Borrower.


 
-11-

--------------------------------------------------------------------------------

 


2.
SECURITY INTEREST AND OCCUPANCY OF BORROWER’S PREMISES

 
2.1
Grant of Security Interest. Borrower hereby pledges, assigns and grants to Wells
Fargo, for the benefit of Wells Fargo and as agent for Wells Fargo Merchant
Services, L.L.C., a Lien and security interest (collectively referred to as the
“Security Interest”) in the Collateral, as security for the payment and
performance of all Indebtedness. Following request by Wells Fargo, Borrower
shall grant Wells Fargo, for the benefit of Wells Fargo and as agent for Wells
Fargo Merchant Services, L.L.C., a Lien and security interest in all commercial
tort claims that it may have against any Person.



2.2
Notifying Account Debtors and Other Obligors; Collection of Collateral.  Wells
Fargo may at any time (whether or not a Default Period then exists) deliver a
Record giving an account debtor or other Person obligated to pay an Account, a
General Intangible, or other amount due, notice that the Account, General
Intangible, or other amount due has been assigned to Wells Fargo for security
and must be paid directly to Wells Fargo.  Borrower shall join in giving such
notice and shall Authenticate any Record giving such notice upon Wells Fargo’s
request.  After Borrower or Wells Fargo gives such notice, and upon the
occurrence and during the continuance of an Event of Default, (i) Wells Fargo
may, but need not, in Wells Fargo’s or in Borrower’s name, demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of, or securing, such Account, General Intangible, or other amount due,
or grant any extension to, make any compromise or settlement with or otherwise
agree to waive, modify, amend or change the obligations (including collateral
obligations) of any account debtor or other obligor and (ii) Wells Fargo may, in
Wells Fargo’s name or in Borrower’s name, as Borrower’s agent and
attorney-in-fact, notify the United States Postal Service to change the address
for delivery of Borrower’s mail to any address designated by Wells Fargo,
otherwise intercept Borrower’s mail, and receive, open and dispose of Borrower’s
mail, applying all Collateral as permitted under this Agreement and holding all
other mail for Borrower’s account or forwarding such mail to Borrower’s last
known address.

 
2.3
Assignment of Insurance.  As additional security for the Indebtedness, Borrower
hereby assigns to Wells Fargo and to Wells Fargo Merchant Services, L.L.C., all
rights of Borrower under every policy of insurance covering the Collateral and
all business records and other documents relating to it, and all monies
(including proceeds and refunds) that may be payable under any policy, and
Borrower hereby directs the issuer of each policy to pay all such monies
directly to Wells Fargo.  During any Default Period, Wells Fargo may (but need
not), in Wells Fargo’s or Borrower’s name, execute and deliver proofs of claim,
receive payment of proceeds and endorse checks and other instruments
representing payment of the policy of insurance, and adjust, litigate,
compromise or release claims against the issuer of any policy.  Any monies
received under any insurance policy assigned to Wells Fargo, other than
liability or workers’ compensation insurance policies, or received as payment of
any award or compensation for condemnation or taking by eminent domain, shall be
paid to Wells Fargo and, as determined by Wells Fargo in its sole discretion,
either be applied to prepayment of the Indebtedness or disbursed to Borrower.



2.4
Borrower’s Premises



(a)
Wells Fargo’s Right to Occupy Borrower’s Premises.  Borrower hereby grants to
Wells Fargo the right, at any time during a Default Period and without notice or
consent, to take exclusive possession of all locations where Borrower conducts
its business or has any rights of possession, including the locations described
on Exhibit B (the “Premises”), until the earlier of (i) payment in full and
discharge of all Indebtedness and termination of the Line of Credit, or
(ii) final sale or disposition of all items constituting Collateral and delivery
of those items to purchasers.


 
-12-

--------------------------------------------------------------------------------

 
 
(b)
Wells Fargo’s Use of Borrower’s Premises.  During a Default Period, Wells Fargo
may use the Premises to store, process, manufacture, sell, use, and liquidate or
otherwise dispose of items that are Collateral, and for any other incidental
purposes deemed appropriate by Wells Fargo in good faith.

 
(c)
Borrower’s Obligation to Reimburse Wells Fargo.  Wells Fargo shall not be
obligated to pay rent or other compensation for the possession or use of any
Premises during a Default Period, but if Wells Fargo elects to pay rent or other
compensation, during a Default Period, to the owner of any Premises in order to
have access to the Premises during a Default Period, then Borrower shall
promptly reimburse Wells Fargo all such amounts, as well as all taxes, fees,
charges and other expenses at any time payable by Wells Fargo with respect to
the Premises by reason of the execution, delivery, recordation, performance or
enforcement of any terms of this Agreement.

 
2.5
License.  Without limiting the generality of any other Security Document,
Borrower hereby grants to Wells Fargo a non-exclusive, worldwide and
royalty-free license to use or otherwise exploit all Intellectual Property
Rights of Borrower for the purpose of: (a) completing the manufacture of any
in-process materials during any Default Period so that such materials become
saleable Inventory, all in accordance with the same quality standards previously
adopted by Borrower for its own manufacturing and subject to Borrower’s
reasonable exercise of quality control; and (b) selling, leasing or otherwise
disposing of any or all Collateral during any Default Period.

 
2.6
Financing Statements.



(a)
Authorization to File.  Borrower authorizes Wells Fargo to file financing
statements describing Collateral to perfect Wells Fargo’s Security Interest in
the Collateral, and Wells Fargo may describe the Collateral as “all personal
property” or “all assets” or describe specific items of Collateral including
commercial tort claims as Wells Fargo may consider necessary or useful to
perfect the Security Interest.  All financing statements filed before the date
of this Agreement to perfect the Security Interest were authorized by Borrower
and are hereby re-authorized.  Following the termination of the Line of Credit
and payment of all Indebtedness, Wells Fargo shall, at Borrower’s expense and
within the time periods required under applicable law, release or terminate any
filings or other agreements that perfect the Security Interest.



(b)
Termination.  Wells Fargo shall, at Borrower’s expense, release or terminate any
filings or other agreements that perfect the Security Interest, provided that
there are no suits, actions, proceedings or claims pending or threatened against
any Indemnitee under this Agreement with respect to any Indemnified Liabilities
(in which event Wells Fargo shall release the lien upon receipt by Wells Fargo
of an indemnity reasonably satisfactory to Wells Fargo and reasonable security
from Borrower in respect thereof (provided no security shall be required with
respect to threatened claims)), upon Wells Fargo’s receipt of the following, in
form and content reasonably satisfactory to Wells Fargo: (i) cash payment in
full of all Indebtedness under the Loan Documents, (ii) evidence that the
commitment of Wells Fargo to make Advances under the Line of Credit or under any
other facility with Borrower has been terminated, (iii) a release of all claims
against Wells Fargo by Borrower relating to Wells Fargo’s performance and
obligations under the Loan Documents, and (iv) an agreement by Borrower to
indemnify Wells Fargo for any payments received by Wells Fargo that are applied
to the Indebtedness as a final payoff that may subsequently be required as a
matter of law to be returned or otherwise not paid for any reason.


 
-13-

--------------------------------------------------------------------------------

 


2.7
Setoff.  Wells Fargo may at any time, in its sole discretion and without demand
or notice to anyone, setoff any liability owed to Borrower by Wells Fargo
against any Indebtedness, whether or not due.

 
2.8
Collateral Related Matters.  This Agreement does not contemplate a sale of
Accounts or chattel paper, and, as provided by law, Borrower is entitled to any
surplus and shall remain liable for any deficiency.  Wells Fargo’s duty of care
with respect to Collateral in its possession (as imposed by law) will be deemed
fulfilled if it exercises reasonable care in physically keeping such Collateral,
or in the case of Collateral in the custody or possession of a bailee or other
third Person, exercises reasonable care in the selection of the bailee or third
Person, and Wells Fargo need not otherwise preserve, protect, insure or care for
such Collateral.  Wells Fargo shall not be obligated to preserve rights Borrower
may have against prior parties, to liquidate the Collateral at all or in any
particular manner or order or apply the Proceeds of the Collateral in any
particular order of application.  Wells Fargo has no obligation to clean-up or
prepare Collateral for sale.  Borrower waives any right it may have to require
Wells Fargo to pursue any third Person for any of the Indebtedness.

 
2.9
Notices Regarding Disposition of Collateral.  If notice to Borrower of any
intended disposition of Collateral or any other intended action is required by
applicable law in a particular situation, such notice will be deemed
commercially reasonable if given in the manner specified in Section 7.4 at least
ten calendar days before the date of intended disposition or other action.

 
3.
CONDITIONS PRECEDENT

 
3.1
Conditions Precedent to Initial Advance and Issuance of Initial Letter of
Credit.  Wells Fargo’s obligation to make the initial Advance or issue the first
Letter of Credit shall be subject to the condition that Wells Fargo shall have
received this Agreement and each of the Loan Documents, and any document,
agreement, or other item described in or related to this Agreement, and all fees
and information described in Exhibit C, executed and in form satisfactory to
Wells Fargo.

 
3.2
Additional Conditions Precedent to All Advances and Letters of Credit.  Wells
Fargo’s obligation to make any Advance (including the initial Advance) or issue
any Letter of Credit shall be subject to the further additional conditions: (a)
that the representations and warranties described in Exhibit D are correct in
all material respects on the date of the Advance or the issuance of the Letter
of Credit, except to the extent that such representations and warranties relate
solely to an earlier date; and (b) that no event has occurred and is continuing,
or would result from the requested Advance or issuance of the Letter of Credit
that would result in or constitute an Event of Default.

 
4.
REPRESENTATIONS AND WARRANTIES



To induce Wells Fargo to enter into this Agreement, Borrower makes the
representations and warranties described in Exhibit D.  Any request for an
Advance will be deemed a representation by Borrower that all representations and
warranties described in Exhibit D are true, correct, and complete in all
material respects as of the time of the request, unless they relate exclusively
to an earlier date. Borrower shall be permitted to update the Pending
Jurisdiction Schedule (solely to remove jurisdictions from such Schedule),
Schedule (i) of the Employee Benefits Plan Schedule, the Labor Agreements
Schedule and Schedule (iii) and Schedule (iv) (with respect to clauses B and C
thereof) of the Environmental Matters Schedule, all as set forth on Exhibit D,
the Intellectual Property Disclosures Schedule and the Chief Executive
Office/Principal Place of Business Schedule, from time to time by promptly
providing copies of such updated Schedules to Wells Fargo.

 
-14-

--------------------------------------------------------------------------------

 


5.
COVENANTS



 
So long as the Indebtedness remains unpaid, or the Line of Credit has not been
terminated, Borrower shall comply with each of the following covenants, unless
Wells Fargo shall consent otherwise in an Authenticated Record delivered to Lead
Borrower.



5.1
Reporting Requirements.  Lead Borrower shall deliver to Wells Fargo the
following information, compiled where applicable using GAAP consistently
applied, in form and content reasonably acceptable to Wells Fargo:

 
(a)
Annual Financial Statements.  As soon as available and in any event within
120 days after Borrower’s fiscal year end, Borrower’s audited consolidated
financial statements prepared and certified without qualification by an
independent certified public accountant acceptable to Wells Fargo, which shall
include Borrower’s consolidated balance sheet, income statement, and statement
of retained earnings and cash flows prepared, if requested by Wells Fargo, on a
consolidated and consolidating basis to include Borrower’s Subsidiaries (it
being understood that any consolidating financial statements will not be
certified by such accountants).  The annual financial statements shall be
accompanied by a certificate (the “Compliance Certificate”) in the form of
Exhibit E that is signed by Borrower’s chief financial officer.



Each Compliance Certificate that accompanies an annual financial statement shall
also be accompanied by copies of all management letters prepared by Borrower’s
accountants.


(b)
Monthly Financial Statements.  As soon as available and in any event within
30 days after the end of each month, a Borrower prepared balance sheet, and
income statement prepared for that month and for the year–to-date period then
ended, prepared, if requested by Wells Fargo, on a consolidated and
consolidating basis to include Borrower’s Subsidiaries in accordance with GAAP,
and stating in comparative form the figures for the corresponding date and
periods in the prior fiscal year, subject to year-end adjustments.  The
financial statements shall be accompanied by a Compliance Certificate in the
form of Exhibit E that is signed by Borrower’s chief financial officer.



(c)
Collateral Reports.  No later than 10 days after each month end (or more
frequently if Wells Fargo shall request it), detailed agings of Borrower’s
accounts receivable and accounts payable and a calculation of Borrower’s
Accounts and Eligible Accounts as of the end of that month.  Accounts receivable
agings shall be submitted by Borrower to Wells Fargo through Wells Fargo’s
Commercial Electronic Office® (“CEO®”) and Borrower shall pay Wells Fargo all
processing fees charged by Wells Fargo in connection with the processing of the
accounts receivable agings reports through the CEO® portal at the current rates
published by Wells Fargo for such services rendered on behalf of its customers
generally.

 
(d)
Projections.  No later than 30 days prior to each fiscal year end, Borrower’s
projected balance sheet and income statement and statement of cash flows for
each month of the next fiscal year, certified as accurate by Borrower’s chief
financial officer and accompanied by a statement of assumptions and supporting
schedules and information.


 
-15-

--------------------------------------------------------------------------------

 
 
(e)
Supplemental Reports.  Weekly, or more frequently if Wells Fargo requests, Wells
Fargo’s standard form of “daily collateral report”, together with receivables
schedules, collection reports, scheduling activity reports, and, with respect to
Eligible Accounts, daily, copies of the new invoices having the two highest
balances (of the invoices, if any,  which have balances of $20,000 or greater)
and related back-up information (provided the foregoing shall not restrict Wells
Fargo’s general right to request, and Borrower’s obligation to deliver to Wells
Fargo, copies of any invoice(s) with respect to Eligible Accounts), as
reasonably requested by Wells Fargo.

 
(f)
Litigation.  No later than three Business Days after discovery, a Record
notifying Wells Fargo of any litigation or other proceeding before any court or
governmental agency which seeks a monetary recovery against Borrower in excess
of $150,000.

 
(g)
Intellectual Property.  (i) No later than 10 days before it acquires material
Intellectual Property Rights, a Record notifying Wells Fargo of Borrower’s
intention to acquire such rights and promptly upon receipt, copies of all
registrations and filings with respect to Borrower’s Intellectual Property
Rights; (ii) except for transfers permitted under Section 5.18, no later than 10
days before it disposes of material Intellectual Property Rights, a Record
notifying Wells Fargo of Borrower’s intention to dispose of such rights, along
with copies of all proposed documents and agreements concerning the disposal of
such rights as requested by Wells Fargo; (iii) promptly upon discovery, a Record
notifying Wells Fargo of (A) any Infringement of Borrower’s material
Intellectual Property Rights by any Person, (B) claims that Borrower is
Infringing another Person’s Intellectual Property Rights and (C) any threatened
cancellation, termination or material limitation of Borrower’s material
Intellectual Property Rights.

 
(h)
Defaults.  No later than three Business Days after learning of the occurrence of
any Event of Default or an event which, with the passage of time or notice or
both, would constitute and Event of Default, a Record notifying Wells Fargo of
the Event of Default and the steps being taken by Borrower to cure the Event of
Default.

 
(i)
Disputes.  Promptly upon discovery, a Record notifying Wells Fargo of any
disputes or claims by Borrower’s customers exceeding $50,000 individually or
$250,000 in the aggregate during any fiscal year.

 
(j)
Changes in Officers and Directors.  Promptly following occurrence, a Record
notifying Wells Fargo of any change in the persons constituting Borrower’s
Officers and Directors.

 
(k)
Commercial Tort Claims.  Other than those disclosed on Exhibit F, promptly upon
discovery, a Record notifying Wells Fargo of any commercial tort claims brought
by Borrower against any Person, including the name and address of each
defendant, a summary of the facts, an estimate of Borrower’s damages, copies of
any complaint or demand letter submitted by Borrower, and such other information
as Wells Fargo may reasonably request.

 
(l)
Reports to Owners.  Promptly upon distribution, copies of all financial
statements, reports and proxy statements which Borrower shall have sent to its
Owners.

 
(m)
Violations of Law.  No later than three Business Days after discovery of any
violation, a Record notifying Wells Fargo of Borrower’s violation of any law,
rule or regulation, the non-compliance with which could reasonably be expected
to have a Material Adverse Effect on Borrower.


 
-16-

--------------------------------------------------------------------------------

 
 
(n)
Pension Plans.  (i) Promptly upon discovery, and in any event within 30 days
after Borrower knows or has reason to know that any Reportable Event with
respect to any Pension Plan has occurred, a Record authenticated by Borrower’s
chief financial officer notifying Wells Fargo of the Reportable Event in detail
and the actions which Borrower proposes to take to correct the deficiency,
together with a copy of any related notice sent to the Pension Benefit Guaranty
Corporation; (ii) promptly upon discovery, and in any event within 10 days after
Borrower fails to make a required quarterly Pension Plan contribution under
Section 412(m) of the IRC, a Record authenticated by Borrower’s chief financial
officer notifying Wells Fargo of the failure in detail and the actions that
Borrower will take to cure the failure, together with a copy of any related
notice sent to the Pension Benefit Guaranty Corporation; and (iii) promptly upon
discovery, and in any event within 10 days after Borrower receives written
notice from any Multiemployer Plan Sponsor concerning any withdrawal, partial
withdrawal, reorganization or other event under any Multiemployer Plan under
Sections 4201 or 4243 of ERISA, a Record authenticated by Borrower’s chief
financial officer notifying Wells Fargo of the details of the event and the
actions that Borrower proposes to take in response.

 
(o)
Other Reports.  From time to time, with reasonable promptness, all customer
lists, receivables schedules, collection reports, deposit records, invoices to
account debtors and back-up relating thereto, and such other materials, reports,
records or information as Wells Fargo may reasonably request, including copies
of Borrower’s state and federal income tax returns and all schedules and other
information relating thereto.

 
(p)
Late Charges. In the event that Borrower fails to provide Wells Fargo with any
of the information required by this Section 5.1 in accordance with the
provisions hereof, and without derogating Wells Fargo’s rights upon the
occurrence of a Default or an Event of Default, Borrower shall pay to Wells
Fargo a fee in the amount of $200.00  per day for each separate item that
Borrower has failed to provide to Wells Fargo in accordance with the provisions
of this Section 5.1; provided, however, that Borrower shall not be obligated to
pay such late charges if the Indebtedness is accruing interest at the Default
Rate due to the occurrence of an Event of Default arising under Section
6.1(b)(i) or Section 6.1(b)(ii) for failure to deliver the applicable reports
and no other Event of Default then exists and is continuing.

 
5.2
Financial Covenants.  Borrower agrees to comply with the financial covenants
described below, which shall be calculated using GAAP consistently applied,
except as they may be otherwise modified by the following capitalized
definitions:



(a)
Minimum Debt Service Coverage Ratio.  Borrower shall maintain, as of each fiscal
quarter end calculated for the twelve (12) month period ending on the last day
of such fiscal quarter, a Debt Service Coverage Ratio of not less than 1.20 to
1.00.

 
(b)
Maximum Debt to Book Net Worth Ratio.  Borrower shall maintain, as of each
fiscal quarter end, a ratio of its Debt to Book Net Worth of not greater than
3.00 to 1.00.

 
(c)
Capital Expenditures.  Borrower shall not incur or contract to incur Capital
Expenditures of more than $750,000 in the aggregate during any fiscal year
(commencing with Borrower’s fiscal year commencing April 1, 2009), or more than
$150,000 in any one transaction.


 
-17-

--------------------------------------------------------------------------------

 

5.3
Other Liens and Permitted Liens.

 
(a)
Other Liens; Permitted Liens. Borrower shall not create, incur or suffer to
exist any Lien upon any of its assets, now owned or later acquired, as security
for any indebtedness, with the exception of the following (each a “Permitted
Lien”; collectively, “Permitted Liens”):  (i) statutory liens of landlords
(provided that the landlords for Borrower’s Premises located at 3180 University
Avenue, Suite 110, San Diego, California 92104 and 1133 Route 55, Suite D,
Lagrangeville, New York 12540 shall have waived any such liens to the
satisfaction of Wells Fargo) and liens of carriers, warehousemen, bailees,
mechanics, materialmen and other like liens imposed by law, created in the
ordinary course of business and for amounts not yet due (or which are being
contested in good faith, by appropriate proceedings or other appropriate actions
which are sufficient to prevent imminent foreclosure of such liens) and with
respect to which adequate reserves or other appropriate provisions are being
maintained by the Borrower in accordance with GAAP; (ii) deposits made (and the
liens thereon) in the ordinary course of business of Borrower (including,
without limitation, security deposits for leases, indemnity bonds, surety bonds
and appeal bonds) in connection with workers’ compensation, unemployment
insurance and other types of social security benefits or to secure the
performance of tenders, bids, contracts (other than for the repayment or
guarantee of borrowed money or purchase money obligations), statutory
obligations and other similar obligations arising as a result of progress
payments under government contracts; (iii) in the case of real property,
covenants, restrictions, rights, easements (including, without limitation,
reciprocal easement agreements and utility agreements) and minor defects or
irregularities in title, variation and other restrictions, charges or
encumbrances (whether or not recorded) which, in the aggregate, do not
materially interfere with Borrower’s business or operations as presently
conducted; (iv) liens of judgment creditors provided such liens do not exceed,
in the aggregate, at any time, $250,000 (excluding judgments bonded or insured
to the reasonable satisfaction of Wells Fargo); (v) tax liens in respect of
taxes which are not yet due and payable or which are being diligently contested
in good faith by the Borrower by appropriate proceedings, and which liens are
not (a) filed on any public records, (b) senior to the liens of Wells Fargo or
(c) for taxes due the United States of America or any state thereof having
similar priority statutes; (vi) Liens in existence on the date of this Agreement
that are described in Exhibit F; (vii) the Security Interest and Liens created
by the Security Documents; and (viii) purchase money Liens relating to the
acquisition of Equipment not exceeding the lesser of cost or fair market value,
not exceeding $75,000 for any one purchase or $200,000 in the aggregate during
any fiscal year, and so long as no Default Period is then in existence and none
would exist immediately after such acquisition and provided that such Liens
attach only to the assets acquired with the proceeds of such purchase money
indebtedness.

 
(b)
Financing Statements.  Except with respect to Permitted Liens, Borrower shall
not authorize the filing of any financing statement by any Person as Secured
Party with respect to any of Borrower’s assets, other than Wells
Fargo.  Borrower shall not amend any financing statement filed by Wells Fargo as
Secured Party except as permitted by law.

 
5.4
Indebtedness.  Borrower shall not incur, create, assume or permit to exist any
indebtedness or liability on account of deposits or letters of credit issued on
Borrower’s behalf, or advances or any indebtedness for borrowed money of any
kind, whether or not evidenced by an instrument, except: (a) Indebtedness
described in this Agreement; (b) indebtedness of Borrower described in Exhibit
F; (c) deferred taxes and trade payables incurred in the ordinary course of
business; and (d) intercompany loans among the Persons constituting “Borrower”
hereunder; and (e) indebtedness secured by Permitted Liens relating to purchase
money indebtedness described in Section 5.3(a)(viii).

 
5.5
Guaranties.  Borrower shall not assume, guarantee, endorse or otherwise become
directly or contingently liable for the obligations of any Person, except: (a)
the endorsement of negotiable instruments by Borrower for deposit or collection
or similar transactions in the ordinary course of business; and (b) guaranties,
endorsements and other direct or contingent liabilities in connection with the
obligations of other Persons in existence on the date of this Agreement and
described in Exhibit F.


 
-18-

--------------------------------------------------------------------------------

 
 
5.6
Investments and Subsidiaries. Except as otherwise expressly permitted by
Sections 5.4, 5.5, 5.18 and 5.19, Borrower shall not make or permit to exist any
loans or advances to, or make any investment or acquire any interest whatsoever
in, any Person or Subsidiary, including any partnership or joint venture, nor
purchase or hold beneficially any stock or other securities or evidence of
indebtedness of any Person or Subsidiary, except:

 
(a)
Investments in direct obligations of the United States of America or any of its
political subdivisions whose obligations constitute the full faith and credit
obligations of the United States of America and have a maturity of one year or
less, commercial paper issued by U.S. corporations rated “A-1” or “A-2” by
Standard & Poor’s Ratings Services or “P-1” or “P-2” by Moody’s Investors
Service or certificates of deposit or bankers’ acceptances having a maturity of
one year or less issued by members of the Federal Reserve System having deposits
in excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Corporation);

 
(b)
Intercompany loans among the Persons constituting “Borrower” hereunder.

 
(c)
Travel advances or loans to Borrower’s Officers and employees not exceeding an
aggregate of $50,000 during any fiscal year;

 
(d)
Prepaid rent not exceeding three (3) months or security deposits in the ordinary
course of business; and

 
(e)
Current investments in those Subsidiaries in existence on the date of this
Agreement which are identified on Exhibit D.

 
5.7
Dividends and Distributions.  Borrower shall not declare or pay any dividends
(other than dividends payable solely in stock of Borrower) on any class of its
stock, or make any payment on account of the purchase, redemption or retirement
of any shares of its stock, or other securities or evidence of its indebtedness
or make any distribution regarding its stock, either directly or indirectly,
except that CSC may declare and pay dividends in the ordinary course of its
business with respect to its Series A Convertible Preferred Stock, provided that
(i) the aggregate amount of such dividends does not exceed in any fiscal quarter
$41,000 and (ii) immediately before and after giving effect to the making of
such dividend (A) no Event of Default shall have occurred and be continuing, and
(B) Borrower shall have at least $500,000 in availability immediately before and
after giving effect to the making of each such dividend.

 
5.8
Salaries.  Borrower shall not pay excessive or unreasonable salaries, bonuses,
commissions, consultant fees or other compensation.

 
5.9
Key Person.  Borrower shall retain at least two of the three Key Persons in
their respective positions with Borrower unless a replacement reasonably
satisfactory to Wells Fargo is made for each departing Key Person within 120
days after the departure from Borrower of the second departing Key Person.


 
-19-

--------------------------------------------------------------------------------

 

5.10
Books and Records; Collateral Examination; Inspection and Appraisals.

 
(a)
Books and Records; Inspection.  Borrower shall keep complete and accurate books
and records with respect to the Collateral and Borrower’s business and financial
condition and any other matters that Wells Fargo may reasonably request, in
accordance with GAAP. Borrower shall permit any employee, attorney, accountant
or other agent of Wells Fargo, upon reasonable notice, to audit, review, make
extracts from and copy any of its books and records at any time during ordinary
business hours, and to discuss Borrower’s affairs with any of its Directors,
Officers, employees, or agents.

 
(b)
Authorization to Borrower’s Agents to Make Disclosures to Wells Fargo.  Borrower
authorizes all accountants and other Persons acting as its agent to disclose and
deliver, if requested by Wells Fargo, to Wells Fargo’s employees, accountants,
attorneys and other Persons acting as its agent, at Borrower’s reasonable
expense, all financial information, books and records, work papers, management
reports and other information in their possession regarding Borrower.

 
(c)
Collateral Exams and Inspections.  Borrower shall permit Wells Fargo’s
employees, accountants, attorneys or other Persons acting as its agent, upon
reasonable notice, to examine and inspect any Collateral or any other property
of Borrower at any time on Premises of Borrower during ordinary business hours
subject to Section 1.6(c).

 
(d)
Collateral Appraisals.  Wells Fargo may also obtain, from time to time, an
appraisal of Borrower’s Collateral by an appraiser acceptable to Wells Fargo in
its sole discretion. Notwithstanding the foregoing, so long as no Default Period
exists, Borrower shall only be obligated to reimburse Wells Fargo for the
reasonable costs of one such appraisal during any one fiscal year.

 
5.11
Account Verification; Payment of Permitted Liens.

 
(a)
Account Verification.  Wells Fargo or its agents may (i) contact account debtors
and other obligors at any time to verify Borrower’s Accounts; (ii) require
Borrower to send requests for verification of Accounts or send notices of
assignment of Accounts to account debtors and other obligors and (iii) upon the
occurrence and continuance of an Event of Default, bill or invoice any account
debtor of Borrower’s unbilled Accounts.

 
(b)
Covenant to Pay Permitted Liens.  Borrower shall pay in the ordinary course of
business each account payable due to any Person holding a Permitted Lien (as a
result of such payable) on any Collateral.

 
5.12
Compliance with Laws.

 
(a)
General Compliance with Applicable Law; Use of Collateral.  Borrower shall
(i) comply, and cause each Subsidiary to comply, with the requirements of
applicable laws and regulations, the non-compliance with which would have a
Material Adverse Effect on its business or its financial condition and (ii) use
and keep the Collateral, and require that others use and keep the Collateral,
only for lawful purposes, without violation of any federal, state or local law,
statute or ordinance, the violation of which could reasonably be expected to
have a Material Adverse Effect on the Collateral; provided that the Borrower may
contest any acts, rules, regulations, orders and directions of such bodies or
officials in any reasonable manner which will not, in Wells Fargo’s reasonable
opinion, materially and adversely affect Wells Fargo’s rights or priority in the
Collateral.


 
-20-

--------------------------------------------------------------------------------

 

(b)
Compliance with Federal Regulatory Laws.  Borrower shall (i) prohibit, and cause
each Subsidiary to prohibit, any Person that is an Officer from being listed on
the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by the Office of Foreign Assets Control ("OFAC"), the
Department of the Treasury or included in any Executive Orders, (ii) not use the
proceeds of the Line of Credit or any other financial accommodation extended by
Wells Fargo in any way that violates any foreign asset control regulations of
OFAC or other applicable law, (iii) provide such information to Wells Fargo in
regard to Borrower as Wells Fargo shall reasonably request from time to time in
order for Wells Fargo to comply with all its obligations under applicable Bank
Secrecy Act laws and regulations, as amended from time to time, the USA Patriot
Act and Wells Fargo’s related policies and procedures.

 
(c)
Compliance with Environmental Laws.  Borrower shall (i) comply, and cause each
Subsidiary to comply, with the requirements of applicable Environmental Laws and
obtain and comply with all permits, licenses and similar approvals required by
them, the non-compliance with which could reasonably be expected to have a
Material Adverse Effect on the operation and business of Borrower and (ii) not
generate, use, transport, treat, store or dispose of any Hazardous Substances in
such a manner as to create any material liability under any Environmental Law.

 
(d)
Borrower shall not be deemed to have breached any provision of this Section 5.12
or paragraph (p) of Exhibit D if (i) the failure to comply with the requirements
of this Section 5.12 resulted from good faith error or innocent omission, (ii)
the Borrower promptly commences and diligently pursues a cure of such breach,
and (iii) such failure is cured within thirty (30) days following the Borrower’s
receipt of notice of such failure, or if such breach cannot in good faith be
cured within thirty (30) days, then such breach is cured within a reasonable
time frame based upon the extent and nature of the breach and the necessary
remediation (but not to exceed ninety (90) days) and in conformity with any
applicable consent order, consensual agreement and applicable law.

 
5.13
Payment of Taxes and Other Claims.  Borrower shall pay or discharge, when due,
(including after any extension period) and cause each Subsidiary to pay or
discharge, when due, (a) all taxes, assessments and governmental charges levied
or imposed upon it or upon its income or profits, upon any properties belonging
to it (including the Collateral) or upon or against the creation, perfection or
continuance of the Security Interest, prior to the date on which penalties
attach, (b) all federal, state and local taxes required to be withheld by it,
and (c) all lawful claims for labor, materials and supplies which, if unpaid,
might by law become a Lien upon any properties of Borrower, although Borrower
shall not be required to pay any such tax, assessment, charge or claim whose
amount, applicability or validity is being contested in good faith by
appropriate proceedings and for which proper reserves have been made.

 
5.14
Maintenance of Collateral and Properties.

 
(a)
Borrower shall keep and maintain the Collateral and all of its other properties
necessary or useful in its business in good condition, repair and working order
(normal wear and tear excepted), although Borrower may discontinue the operation
and maintenance of any properties if Borrower believes that such discontinuance
is desirable to the conduct of its business.  Borrower shall take all
commercially reasonable steps necessary to protect and maintain its material
Intellectual Property Rights if failure to do so could reasonably be expected to
have a Material Adverse Effect on Borrower.

 
(b)
Borrower shall defend the Collateral against all Liens, claims and demands of
all third Persons claiming any interest in the Collateral. Borrower shall keep
all Collateral free and clear of all Liens except Permitted Liens. Borrower
shall take all commercially reasonable steps necessary to prosecute any Person
Infringing its material Intellectual Property Rights and to defend itself
against any Person accusing it of Infringing any Person’s Intellectual Property
Rights if failure to do so could reasonably be expected to have a Material
Adverse Effect on Borrower.   


 
-21-

--------------------------------------------------------------------------------

 
 
5.15
Insurance.  Borrower shall at all times maintain insurance with insurers
reasonably acceptable to Wells Fargo, in such reasonable amounts and on such
terms (including deductibles) as are at all times reasonably satisfactory to
Wells Fargo including, as applicable and without limitation, hazard coverage on
an “all risks” basis for all tangible Collateral, and theft and physical damage
coverage for Collateral consisting of motor vehicles.  All insurance policies
must contain an appropriate lender’s interest endorsement or clause, and name
Wells Fargo as an additional insured and are subject to the rights of any
holders of Permitted Liens holding claims senior to Wells Fargo.

 
5.16
Preservation of Existence.  Borrower shall preserve and maintain its existence
and all of its rights, privileges and franchises necessary in the normal conduct
of its business.

 
5.17
Delivery of Instruments, etc.  Upon request by Wells Fargo, Borrower shall
promptly deliver to Wells Fargo in pledge all instruments, documents and chattel
paper constituting Collateral, endorsed or assigned by Borrower.

 
5.18
Sale or Transfer of Assets; Suspension of Business Operations.  Except as
otherwise expressly permitted in Section 5.19, Borrower shall not sell, lease,
assign, transfer or otherwise dispose of (a) the stock of any Subsidiary,
(b) all or a substantial part of its assets, or (c) any Collateral or any
interest in Collateral (whether in one transaction or in a series of
transactions) to any other Person other than the sale or other disposition of
Inventory or other non-material assets not constituting Accounts in the ordinary
course of business and shall not liquidate, dissolve or suspend any material
business operations.  Borrower shall not transfer any part of its ownership
interest in any material Intellectual Property Rights and shall not permit its
rights as licensee of material Licensed Intellectual Property to lapse, except
that Borrower may transfer such rights or permit them to lapse if it has
reasonably determined that such Intellectual Property Rights are no longer
useful in its business.  If Borrower transfers any material Intellectual
Property Rights for value, Borrower shall pay the Proceeds to Wells Fargo for
application to the Indebtedness.  Borrower shall not license any other Person to
use any of Borrower’s material Intellectual Property Rights, except that
Borrower may grant licenses in the ordinary course of its business in connection
with sales of Inventory or other non-material assets not constituting Accounts
or the provision of services to its customers.

 
5.19
Consolidation and Merger; Asset Acquisitions.  Borrower shall not consolidate
with or merge into any other entity, or permit any other entity to merge into
it, or acquire (in a transaction analogous in purpose or effect to a
consolidation or merger) all or substantially all of the assets of any other
entity, except consolidation or merger of any Subsidiary into another Subsidiary
or into the Borrower is permitted, provided the surviving entity is a “Borrower”
hereunder.

 
5.20
Sale and Leaseback.  Borrower shall not enter into any arrangement, directly or
indirectly, with any other Person pursuant to which Borrower shall sell or
transfer any real or personal property, whether owned now or acquired in the
future, and then rent or lease all or part of such property or any other
property which Borrower intends to use for substantially the same purpose or
purposes as the property being sold or transferred.

 
5.21
Restrictions on Nature of Business.  Borrower will not engage in any line of
business materially different from that presently engaged in by Borrower, and
will not purchase, lease or otherwise acquire assets not related to its
business.


 
-22-

--------------------------------------------------------------------------------

 
 
5.22
Accounting.  Borrower will not adopt any material change in accounting
principles except as required by GAAP, consistently applied.  Borrower will not
change its fiscal year unless it has given Wells Fargo at least sixty (60) days
prior written notice.

 
5.23
[Reserved]

 
5.24
Pension Plans.  Except as disclosed to Wells Fargo in a Record prior to the date
of this Agreement, neither Borrower nor any ERISA Affiliate will (a) adopt,
create, assume or become party to any Pension Plan, (b) become obligated to
contribute to any Multiemployer Plan, (c) incur any obligation to provide
post-retirement medical or insurance benefits with respect to employees or
former employees (other than benefits required by law) or (d) amend any Plan in
a manner that would materially increase its funding obligations.

 
5.25
Place of Business; Name.  Borrower will not (i) transfer its chief executive
office or principal place of business, or move, relocate, close or sell any
business Premises, (ii) permit any tangible Collateral or any records relating
to the Collateral to be located in any state or area in which, in the event of
such location, a financing statement covering such Collateral would be required
to be, but has not in fact been, filed in order to perfect the Security
Interest, or (iii) change its name or jurisdiction of organization, unless (a)
Borrower provides Wells Fargo thirty (30) days prior written notice thereof, and
(b) Borrower executes and delivers, prior to or simultaneously with any such
actions, any and all documents and agreements required to maintain the
perfection and priority of all security interests and liens granted by Wells
Fargo hereunder.

 
5.26
Constituent Documents; Borrower will not amend its Constituent Documents in a
manner adverse to Wells Fargo without Wells Fargo’s prior written consent.

 
5.27
Performance by Wells Fargo.  If Borrower fails to perform or observe any of its
obligations under this Agreement at any time, Wells Fargo may, upon reasonable
notice to Borrower, but need not, perform or observe them on behalf of Borrower
and may, but need not, take any other actions which Wells Fargo may reasonably
deem necessary to cure or correct this failure; and Borrower shall pay Wells
Fargo upon demand the amount of all costs and expenses (including reasonable
attorneys’ fees and legal expense) incurred by Wells Fargo in performing these
obligations, together with interest on these amounts at the Default Rate.

 
5.28
Wells Fargo Appointed as Borrower’s Attorney in Fact.  To facilitate Wells
Fargo’s performance or observance of Borrower’s obligations under this
Agreement, Borrower hereby irrevocably appoints Wells Fargo and Wells Fargo’s
agents, as Borrower’s attorney in fact (which appointment is coupled with an
interest), effective upon the occurrence of an Event of Default, with the right
(but not the duty) to create, prepare, complete, execute, deliver, endorse or
file on behalf of Borrower any instruments, documents, assignments, security
agreements, financing statements, applications for insurance and any other
agreements or any Record required to be obtained, executed, delivered or
endorsed by Borrower in accordance with the terms of this Agreement.

 
5.29
Maintenance of Deposit and Securities Accounts at Wells Fargo. Borrower shall
maintain each of its deposit accounts, securities accounts and other investment
accounts with Wells Fargo; provided, however, that Borrower may maintain the
accounts listed on Exhibit G hereto for up to sixty (60) days after the date of
this Agreement provided that the amount on deposit in each particular account
does not exceed the amount specified for such account on Exhibit G hereto; and
provided, further that Borrower may maintain the CIT Collection Account for a
period of ninety (90) days after the date of this Agreement.


 
-23-

--------------------------------------------------------------------------------

 
 
6.
EVENTS OF DEFAULT AND REMEDIES

 
6.1
Events of Default.  An “Event of Default” means any of the following:

 
(a)
Borrower fails to pay any the amount of any Indebtedness on the date that it
becomes due and payable;

 
(b)
Borrower fails to (i) observe or perform  any covenant or agreement of Borrower
set forth in Sections 5.1(a), (b) or (h), 5.2, 5.3, 5.4, 5.5, 5.6, 5.7, 5.8,
5.10, 5.15, 5.16, 5.18, 5.19, 5.20, 5.21, 5.22, 5.24 or 5.25, (ii) observe or
perform any covenant or agreement of Borrower set forth in Section 5.1 (c) or
(d) and such failure continues for a period of three (3) Business Days from the
date of such failure; or (iii) observe or perform any covenant or agreement of
Borrower set forth in this Agreement (other than a section that is expressly
dealt with elsewhere in this Section 6.1 or in this Agreement) hereof  and such
failure continues for a period of 15 days from the date of such failure;

 
(c)
An Overadvance arises and continues for a period of three (3) Business Days as
the result of any reduction in the Borrowing Base, or arises in any manner or on
terms not otherwise approved of in advance by Wells Fargo in a Record that it
has Authenticated;

 
(d)
An event of default or termination event (however defined) (after giving effect
to any applicable grace or cure periods) occurs under any swap, derivative,
foreign exchange, hedge or any similar transaction or arrangement entered into
between Borrower and Wells Fargo;

 
(e)
A Change of Control shall occur;

 
(f)
Borrower becomes insolvent or admits in a Record an inability to pay debts as
they mature, or Borrower makes an assignment for the benefit of creditors; or
Borrower applies for or consents to the appointment of any receiver, trustee, or
similar officer for the benefit of Borrower, or for any of their properties;

 
(g)
Borrower files a petition under any chapter of the United States Bankruptcy Code
or under the laws of any other jurisdiction naming Borrower as debtor; or any
such petition is instituted against Borrower; or Borrower institutes (by
petition, application, answer, consent or otherwise) any bankruptcy, insolvency,
reorganization, debt arrangement, dissolution, liquidation or similar proceeding
under the laws of any jurisdiction; or any such proceeding is instituted (by
petition, application or otherwise) against Borrower; or any receiver, trustee
or similar officer is appointed without the application or consent of Borrower
provided that a proceeding instituted against Borrower or such appointment shall
not constitute an Event of Default if such proceeding or appointment is
dismissed, terminated or vacated within thirty (30) days of commencement;

 
(h)
Any representation or warranty made by Borrower in this Agreement, or by
Borrower (or any of its Officers) in any agreement, certificate, instrument or
financial statement or other statement delivered to Wells Fargo in connection
with this Agreement is untrue or misleading in any material respect when
delivered to Wells Fargo;


 
-24-

--------------------------------------------------------------------------------

 

(i)
A final, non-appealable arbitration award, judgment, or decree or order for the
payment of money in an amount in excess of $250,000 which is not insured or
subject to indemnity, is entered against Borrower and which is unstayed for more
than ten (10) Business Days; or any judgment, writ, warrant of attachment or
execution or similar process is issued or levied against a substantial part of
the property of Borrower and such judgment, writ or warrant is not released or
is unstayed for more than ten (10) Business Days;

 
(k)
Borrower is in default with respect to any bond, debenture, note or other
evidence of material indebtedness issued by Borrower, having a principal amount
in excess of $250,000 that is held by any third Person other than Wells Fargo,
or under any instrument under which any such evidence of indebtedness has been
issued or by which it is governed, or under any material lease or other
contract, and the applicable grace period, if any, has expired;

 
(l)
Borrower liquidates, dissolves, terminates or suspends its business operations
or otherwise fails to operate its business in the ordinary course, or unless
permitted pursuant to Section 5.19 hereof, merges with another Person; or sells
or attempts to sell all or substantially all of its assets;

 
(m)
Borrower fails to pay any indebtedness or obligation owed to Wells Fargo which
is unrelated to the Line of Credit or this Agreement as it becomes due and
payable;

 
(n)
Any Director or Officer of Borrower is indicted for a felony offense under state
or federal law, unless, with respect to felonies other than felonies involving
fraud, such Director is removed from Borrower’s Board of Directors or such
Officer’s employment with Borrower is terminated, in each case within one
hundred twenty (120) days of the date of the related indictment, or Borrower
hires an Officer or appoints a Director who has been convicted of any felony
offense under state or federal law; and



(o)
Any Reportable Event, which Wells Fargo in good faith believes to constitute
sufficient grounds for termination of any Pension Plan or for the appointment of
a trustee to administer any Pension Plan, has occurred and is continuing 30 days
after Borrower gives Wells Fargo a Record notifying it of the Reportable Event;
or a trustee is appointed by an appropriate court to administer any Pension
Plan; or the Pension Benefit Guaranty Corporation institutes proceedings to
terminate or appoint a trustee to administer any Pension Plan; or Borrower or
any ERISA Affiliate files for a distress termination of any Pension Plan under
Title IV of ERISA; or Borrower or any ERISA Affiliate fails to make any
quarterly Pension Plan contribution required under Section 412(m) of the IRC,
which Wells Fargo in good faith believes may, either by itself or in combination
with other failures, result in the imposition of a Lien on Borrower’s assets in
favor of the Pension Plan; or any withdrawal, partial withdrawal, reorganization
or other event occurs with respect to a Multiemployer Plan which could
reasonably be expected to result in a material liability by Borrower to the
Multiemployer Plan under Title IV of ERISA.



6.2
Rights and Remedies.  During any Default Period, Wells Fargo may in its
discretion exercise any or all of the following rights and remedies:

 
(a)
Wells Fargo may terminate the Line of Credit and decline to make Advances, and
terminate any services extended to Borrower under the Master Agreement for
Treasury Management Services;

 
(b)
Wells Fargo may declare the Indebtedness to be immediately due and payable and
accelerate payment of the Revolving Note, and all Indebtedness shall immediately
become due and payable, without presentment, notice of dishonor, protest or
further notice of any kind, all of which Borrower hereby expressly waives;


 
-25-

--------------------------------------------------------------------------------

 
 
(c)
Wells Fargo may, without notice to Borrower, apply any money owing by Wells
Fargo to Borrower to payment of the Indebtedness;

 
(d)
Wells Fargo may exercise and enforce any rights and remedies available upon
default to a secured party under the UCC, including the right to take possession
of Collateral, proceeding with or without judicial process (without a prior
hearing or notice of hearing, which Borrower hereby expressly waives) and sell,
lease or otherwise dispose of Collateral for cash or on credit (with or without
giving warranties as to condition, fitness, merchantability or title to
Collateral, and in the event of a credit sale, Indebtedness shall be reduced
only to the extent that payments are actually received), and Borrower will upon
Wells Fargo’s demand assemble the Collateral and make it available to Wells
Fargo at any place designated by Wells Fargo which is reasonably convenient to
both parties;

 
(e)
Wells Fargo may exercise and enforce its rights and remedies under any of the
Loan Documents and any other document or agreement described in or related to
this Agreement, including, without limitation, billing or invoicing any account
debtor in respect of Borrower’s unbilled Accounts;

 
(f)
Borrower will pay Wells Fargo upon demand in immediately available funds an
amount equal to the Aggregate Face Amount plus any anticipated costs and fees
under Sections 1.6(i) and 1.6(j) hereof or any other Loan Document for deposit
to the Special Account pursuant to Section 1.10; and



(g)
Wells Fargo may exercise any other rights and remedies available to it by law or
agreement.

 
6.3
Immediate Default and Acceleration.  Following the occurrence of an Event of
Default described in Section 6.1(f) or (g), the Line of Credit shall immediately
terminate and all of Borrower’s Indebtedness shall immediately become due and
payable without presentment, demand, protest or notice of any kind.

 
7.
MISCELLANEOUS



7.1
No Waiver; Cumulative Remedies.  No delay or any single or partial exercise by
Wells Fargo of any right, power or remedy under the Loan Documents, or under any
other document or agreement described in or related to this Agreement, shall
constitute a waiver of any other right, power or remedy under the Loan Documents
or granted by Borrower to Wells Fargo under other agreements or documents that
are unrelated to the Loan Documents.  No notice to or demand on Borrower in any
circumstance shall entitle Borrower to any additional notice or demand in any
other circumstances.  The remedies provided in the Loan Documents or in any
other document or agreement described in or related to this Agreement are
cumulative and not exclusive of any remedies provided by law.  Wells Fargo shall
comply with applicable law in connection with a disposition of Collateral, and
such compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.


 
-26-

--------------------------------------------------------------------------------

 

7.2
Amendment; Consents and Waivers; Authentication.  No amendment or modification
of any Loan Documents, or any other document or agreement described in or
related to this Agreement, or consent to or waiver of any Event of Default, or
consent to or waiver of the application of any covenant or representation set
forth in any of the Loan Documents, or any other document or agreement described
in or related to this Agreement, or any release of Wells Fargo’s Security
Interest in any Collateral, shall be effective unless it has been agreed to by
Wells Fargo and Borrower and memorialized in a Record that: (a) specifically
states that it is intended to amend or modify specific Loan Documents, or any
other document or agreement described in or related to this Agreement, or waive
any Event of Default or the application of any covenant or representation of any
terms of specific Loan Documents, or any other document or agreement described
in or related to this Agreement, or is intended to release Wells Fargo’s
Security Interest in specific Collateral; and (b) is Authenticated by the
signature of an authorized employee of both parties, or by an authorized
employee of Wells Fargo with respect to a consent or waiver.  The terms of an
amendment, consent or waiver memorialized in any Record shall be effective only
to the extent, and in the specific instance, and for the limited purpose to
which Wells Fargo and Borrower have agreed.



7.3
Execution in Counterparts; Delivery of Counterparts.  This Agreement and all
other Loan Documents, or any other document or agreement described in or related
to this Agreement, and any amendment or modification to them may be
Authenticated by the parties in any number of counterparts, each of which, once
authenticated and delivered in accordance with the terms of this Section 7.3,
will be deemed an original, and all such counterparts, taken together, shall
constitute one and the same instrument.  Delivery by fax or by encrypted e-mail
or e-mail file attachment of any counterpart to any Loan Document Authenticated
by an authorized signature will be deemed the equivalent of the delivery of the
original Authenticated instrument.  Borrower shall send the original
Authenticated counterpart to Wells Fargo by first class U.S. mail or by
overnight courier, but Borrower’s failure to deliver a Record in this form shall
not affect the validity, enforceability, and binding effect of this Agreement or
the other Loan Documents, or any other document or agreement described in or
related to this Agreement.

 
7.4
Notices, Requests, and Communications; Confidentiality.  Except as otherwise
expressly provided in this Agreement:

 
(a)
Delivery of Notices, Requests and Communications.  (1) Any notice, request,
demand, or other communication by either party that is required under the Loan
Documents, or any other document or agreement described in or related to this
Agreement, to be in the form of a Record (but excluding any Record containing
information Borrower must report to Wells Fargo under Section 5.1) may be
delivered (i) in person, (ii) by first class U.S. mail, (iii) by overnight
courier of national reputation, or (iv) by fax, or the Record may be sent as an
Electronic Record and delivered (v) by an encrypted e-mail, or (vi) through
Wells Fargo’s CEO® portal or other secure electronic channel to which the
parties have agreed.  (2) Pursuant to Section 5.1, any information that Borrower
is required to deliver under Section 5.1 in the form of a Record may be
delivered to Wells Fargo (i) in person, or by (ii) first class U.S. mail,
(iii) overnight courier, or (iv) fax, or the Record may be sent as an Electronic
Record (v) by encrypted e-mail, or (vi) through the file upload service of Wells
Fargo’s CEO® portal or other secure electronic channel to which the parties have
agreed.

 
(b)
Addresses for Delivery.  Delivery of any Record under the Loan Documents shall
be made to the appropriate address set forth on the last page of this Agreement
(which either party may modify by a Record sent to the other party), or through
Wells Fargo’s CEO® portal or other secure electronic channel to which the
parties have agreed.

 
(c)
Date of Receipt. Each Record sent pursuant to the terms of this Section 7.4 will
be deemed to have been received on (i) the date of delivery if delivered in
person, (ii) the date deposited in the mail if sent by mail, (iii) the date
delivered to the courier if sent by overnight courier, (iv) the date of
transmission if sent by fax, or (v) the date of transmission, if sent as an
Electronic Record by electronic mail or through Wells Fargo’s CEO® portal or
similar secure electronic channel to which the parties have agreed; except that
any request for an Advance or any other notice, request, demand or other
communication from Borrower required under Section 1, and any request for an
accounting under Section 9-210 of the UCC, will not be deemed to have been
received until actual receipt by Wells Fargo on a Business Day in accordance
with the terms of this Agreement.


 
-27-

--------------------------------------------------------------------------------

 
 
(d)
Authentication of Borrower Information Records.  Borrower shall Authenticate any
Record delivered (i) in person, or by U.S. mail, overnight courier, or fax, by
the signature of the Officer or employee of Borrower who prepared the Record;
(ii) as an Electronic Record sent via encrypted e-mail, by the signature of the
Officer or employee of Borrower who prepared the Record by any file format
signature that is reasonably acceptable to Wells Fargo, or by a separate
certification signed and sent by fax; or (iii) as an Electronic Record via the
file upload service of Wells Fargo’s CEO® portal or similar secure electronic
channel to which the parties have agreed, through such credentialing process as
Wells Fargo and Borrower may agree to under the CEO® agreement.

 
(e)
Certification of Borrower Information Records.  Any Record (including any
Electronic Record) Authenticated and delivered to Wells Fargo under this Section
7.5 will be deemed to have been certified as materially true, correct, and
complete by Borrower and each Officer or employee of Borrower who prepared and
Authenticated the Record on behalf of Borrower, and may be legally relied upon
by Wells Fargo without regard to method of delivery or transmission.

 
(f)
Confidentiality of Borrower Information Records Sent by Unencrypted
E-mail.  Borrower acknowledges that if it sends an Electronic Record to Wells
Fargo without encryption by e-mail or as an e-mail file attachment, there is a
risk that the Electronic Record may be received by unauthorized Persons, and
that by so doing it will be deemed to have accepted this risk and the
consequences of any such unauthorized disclosure.  Borrower acknowledges that it
may deliver Electronic Records containing Borrower information to Wells Fargo by
e-mail pursuant to any encryption tool acceptable to Wells Fargo and Borrower,
or through Wells Fargo’s CEO® portal file upload service without risk of
unauthorized disclosure.

 
7.5
[Reserved].

 
7.6
Further Documents.  Borrower will from time to time execute, deliver, endorse
and authorize the filing of any instruments, documents, conveyances,
assignments, security agreements, financing statements, control agreements and
other agreements that Wells Fargo may reasonably request in order to secure,
protect, perfect or enforce the Security Interest or Wells Fargo’s rights under
the Loan Documents, or any other document or agreement described in or related
to this Agreement (but any failure to request or assure that Borrower executes,
delivers, endorses or authorizes the filing of any such item shall not affect or
impair the validity, sufficiency or enforceability of the Loan Documents, or any
other document or agreement described in or related to this Agreement, and the
Security Interest, regardless of whether any such item was or was not executed,
delivered or endorsed in a similar context or on a prior occasion).

 
7.7
Costs and Expenses.  Borrower shall pay on demand all costs and expenses,
including, without limitation, reasonable attorneys’ fees, incurred by Wells
Fargo in connection with the Indebtedness, this Agreement, the Loan Documents,
or any other document or agreement described in or related to this Agreement,
and the transactions contemplated by this Agreement, including all such costs,
expenses and fees incurred in connection with the negotiation, preparation,
execution, delivery, amendment, administration, performance, collection and
enforcement of the Indebtedness and all such documents and agreements and the
creation, perfection, protection, satisfaction, foreclosure or enforcement of
the Security Interest.


 
-28-

--------------------------------------------------------------------------------

 
 
7.8
Indemnity.  In addition to its obligation to pay Wells Fargo’s expenses under
the terms of this Agreement, Borrower shall indemnify, defend and hold harmless
Wells Fargo, its parent Wells Fargo & Borrower, and any of its affiliates and
successors, and all of their present and future Officers, Directors, employees,
attorneys and agents (each an “Indemnitee”) from and against any of the
following (collectively, “Indemnified Liabilities”):

 
(a)
Any and all transfer taxes, documentary taxes, assessments or charges made by
any governmental authority by reason of the execution and delivery of the Loan
Documents, or any other document or agreement described in or related to this
Agreement or the making of the Advances;

 
(b)
Any claims, loss or damage to which any Indemnitee may be subjected if any
representation or warranty contained in Exhibit D proves to be incorrect in any
respect or as a result of any violation of the covenants contained in Section
5.12; and

 
(c)
Any and all other liabilities, losses, damages, penalties, judgments, suits,
claims, costs and expenses of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel) in connection with this Agreement
and any other investigative, administrative or judicial proceedings, whether or
not such Indemnitee shall be designated a party to such proceedings, which may
be imposed on, incurred by or asserted against any such Indemnitee, to the
extent any of the foregoing is related to or arising out of or in connection
with the Loan Documents and/or the making of the Advances, or the use or
intended use of the proceeds of the Advances, with the exception of any
Indemnified Liability caused by the gross negligence or willful misconduct of an
Indemnitee.

 
(d)
If any investigative, judicial or administrative proceeding described in this
Section is brought against any Indemnitee, Wells Fargo shall promptly notify
Borrower in writing, and upon the Indemnitee’s request, Borrower, or counsel
designated by Borrower and satisfactory to the Indemnitee, will resist and
defend the action, suit or proceeding to the extent and in the manner directed
by the Indemnitee, at Borrower’s sole cost and expense.  Each Indemnitee will
use its best efforts to cooperate in the defense of any such action, suit or
proceeding.  If this agreement to indemnify is held to be unenforceable because
it violates any law or public policy, Borrower shall nevertheless make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities to the extent permissible under applicable law.  Borrower’s
obligations under this Section shall survive the termination of this Agreement
and the discharge of Borrower’s other obligations under this Agreement.

 
7.9
Retention of Borrower’s Records.  Wells Fargo shall have no obligation to
maintain Electronic Records or retain any documents, schedules, invoices,
agings, or other Records delivered to Wells Fargo by Borrower in connection with
the Loan Documents, or any other document or agreement described in or related
to this Agreement for more than 30 days after receipt by Wells Fargo.  If there
is a special need to retain specific Records, Borrower must notify Wells Fargo
of its need to retain or return such Records with particularity, which notice
must be delivered to Wells Fargo in accordance with the terms of this Agreement
at the time of the initial delivery of the Record to Wells Fargo.


 
-29-

--------------------------------------------------------------------------------

 
 
7.10
Binding Effect; Assignment; Complete Agreement.  The Loan Documents, or any
other document or agreement described in or related to this Agreement, shall be
binding upon and inure to the benefit of Borrower and Wells Fargo and their
respective successors and assigns, except that Borrower shall not have the right
to assign its rights under this Agreement or any interest in this Agreement
without Wells Fargo’s prior consent, which must be confirmed in a Record
Authenticated by Wells Fargo. To the extent permitted by law, Borrower waives
and will not assert against any assignee any claims, defenses or set-offs which
Borrower could assert against Wells Fargo. This Agreement shall also bind all
Persons who become a party to this Agreement as a borrower.  This Agreement,
together with the Loan Documents, or any other document or agreement described
in or related to this Agreement, comprises the complete and integrated agreement
of the parties on the subject matter of this Agreement and supersedes all prior
agreements, whether oral or evidenced in a Record.  To the extent that any
provision of this Agreement contradicts other provisions of the Loan Documents
other than this Agreement, or any other document or agreement described in or
related to this Agreement, this Agreement shall control.

 
7.11
Confidentiality.  Wells Fargo agrees that material, non-public information
regarding Borrower and its Subsidiaries, their operations, assets and existing
and contemplated business plans shall be treated by Wells Fargo in a
confidential manner, shall not be used for the purpose of competing with
Borrower, and shall not be disclosed by Wells Fargo to Persons who are not
parties to this Agreement, except (i)  to its accountants, lawyers, and other
advisors, and with each business unit and line of business within Wells Fargo
and each direct and indirect subsidiary of Wells Fargo, who shall be advised of
the confidential nature of such information; (ii) as may be required by statute,
decision, or judicial or administrative order, rule or regulation; and (iii) as
requested or required by any governmental authority pursuant to any subpoena or
other legal process.

 
7.12
Severability of Provisions.  Any provision of this Agreement which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining terms of this Agreement.

 
7.13
Headings.  Section and subsection headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 
7.14
Governing Law; Jurisdiction, Venue; Waiver of Jury Trial.  The Loan Documents
(other than real estate related documents, if any) shall be governed by and
construed in accordance with the substantive laws (other than conflict laws) of
the Commonwealth of Massachusetts. The parties to this Agreement (a) consent to
the personal jurisdiction of the state and federal courts located in the
Commonwealth of Massachusetts in connection with any controversy related to this
Agreement; (b) waive any argument that venue in any such forum is not
convenient; (c) agree that any litigation initiated by Wells Fargo or Borrower
in connection with this Agreement or the other Loan Documents may be venued in
either the state or federal courts located in the City of Boston, County of
Suffolk,  Commonwealth of Massachusetts; and (d) agree that a final judgment in
any such suit, action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 
-30-

--------------------------------------------------------------------------------


 
7.15
Joint and Several Liability.


(a)
Borrower is defined collectively to include all Persons named as “Borrower”
herein; provided, however, that any references herein to “any Borrower”, “each
Borrower” or similar references, shall be construed as a reference to each
individual Person named as Borrower herein.  Each Person so named shall be
jointly and severally liable for all of the obligations of the other Persons
named as “Borrower” under this Agreement and the other Loan Documents.  Each
Borrower, individually, expressly understands, agrees and acknowledges that the
Advances and Letters of Credit would not be made available on the terms herein
in the absence of the collective credit of all of the Persons named as Borrower
herein, the joint and several liability of all such Persons, and the
cross-collateralization of the collateral of all such Persons.  Accordingly,
each Borrower, individually, acknowledges that the benefit to each of the
Persons named as Borrower as a whole constitutes reasonably equivalent value,
regardless of the amount of the Advances and/or Letters of Credit actually
borrowed by, advanced to, or the amount of collateral provided by, any
individual Borrower.  In addition, each Person named as Borrower herein hereby
acknowledges and agrees that all of the representations, warranties, covenants,
obligations, conditions, agreements and other terms contained in this Agreement
shall be applicable to and shall be binding upon and measured and enforceable
individually against each Person named as Borrower herein as well as all such
Persons when taken together.  By way of illustration, but without limiting the
generality of the foregoing, the terms of Section 6 of this Agreement are to be
applied to each individual Person named as Borrower herein (as well as to all
such Persons taken as a whole), such that the occurrence of any of the events
described in Section 6  of this Agreement as to any Person named as Borrower
herein shall constitute an Event of Default even if such event has not occurred
as to any other Persons named as Borrower or as to all such Persons taken as a
whole.

 
(b)
Notwithstanding any provisions of this Agreement to the contrary, it is intended
that the joint and several nature of the liability of each Borrower for the
payment of the Indebtedness evidenced by the Loan Documents and the performance
of the obligations pursuant to the Loan Documents (collectively, the
“Obligations”) and the Liens granted by Borrower to secure the Obligations, not
constitute a Fraudulent Conveyance (as defined below). Consequently, Wells Fargo
and each Borrower agree that if the liability of a Borrower for the Obligations,
or any Liens granted by such Borrower securing the Obligations would, but for
the application of this sentence, constitute a Fraudulent Conveyance, the
liability of such Borrower and the Liens securing such liability shall be valid
and enforceable only to the maximum extent that would not cause such liability
or such Lien to constitute a Fraudulent Conveyance, and the liability of such
Borrower and this Agreement shall automatically be deemed to have been amended
accordingly.  For purposes hereof, the term “Fraudulent Conveyance” means a
fraudulent conveyance under Section 548 of Chapter 11 of Title II of the
Bankruptcy Code or a fraudulent conveyance or fraudulent transfer under the
applicable provisions of any fraudulent conveyance or fraudulent transfer law or
similar law of any State, as in effect from time to time.

 
(c)
Wells Fargo is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Borrower hereunder, at any time and from time to time, to (i) renew,
extend or otherwise increase the time for payment of the Obligations; (ii) with
the written agreement of any Borrower, accelerate or otherwise change the terms
relating to the Obligations or otherwise modify, amend or change the terms of
this Agreement, the Revolving Note, any Letter of Credit or any other Loan
Document now or hereafter executed by any Borrower and delivered to Wells Fargo;
(iii) accept partial payments of the Obligations; (iv) take and hold any
collateral for the payment of the Obligations or for the payment of any
guaranties of the Obligations and exchange, enforce, waive and release any such
collateral; (v) after the occurrence and during the continuance of an Event of
Default, apply any such collateral and direct the order or manner of sale
thereof that Wells Fargo, in its sole discretion, may determine; and (vi) after
the occurrence and during the continuance of an Event of Default, settle,
release, compromise, collect or otherwise liquidate the Obligations and any
collateral therefor in any manner, all surety defenses being hereby waived by
each Borrower.


 
-31-

--------------------------------------------------------------------------------

 

(d)
(1) Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Wells Fargo with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Wells Fargo; (iii) failure by Wells Fargo to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Obligations; (iv) the institution of any
proceeding under the Bankruptcy Code, or any similar proceeding, by or against a
Borrower or Wells Fargo’s election in any such proceeding of the application of
Section 1111(b)(2) of the Bankruptcy Code; (v) any borrowing or grant of a
security interest by a Borrower as debtor-in-possession, under Section 364 of
the Bankruptcy Code; (vi) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of Wells Fargo’s claim(s) for repayment of any of
the Obligations; or (vii) any other circumstance other than payment in full of
the Obligations which might otherwise constitute a legal or equitable discharge
or defense of a guarantor or surety.

 
(2) The Persons constituting Borrower hereby agree, as between themselves, that
to the extent that Wells Fargo shall have received from any Borrower any
Recovery Amount (as defined below), then the paying Borrower shall have a right
of contribution against each other Borrower in an amount equal to such other
Borrower’s contributive share of such Recovery Amount; provided, however, that
in the event any Borrower suffers a Deficiency Amount (as defined below), then
the Borrower suffering the Deficiency Amount shall be entitled to seek and
receive contribution from and against the other Borrowers in an amount equal to
the Deficiency Amount; and provided further, that in no event shall the
aggregate amounts so reimbursed by reason of the contribution of any Borrower
equal or exceed an amount that would, if paid, constitute or result in a
Fraudulent Conveyance.  Until all Obligations have been paid and satisfied in
full, after the occurrence and during the continuance of an Event of Default, no
payment made by or for the account of a Borrower including, without limitation,
a payment made by such Borrower on behalf of the liabilities of any other
Borrower, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property.  The right of each Borrower to receive any contribution under this
Section 7.15 or by subrogation or otherwise from any other Borrower shall be
subordinate in right of payment to the Obligations and such Borrower shall not
exercise any right or remedy against such other Borrower or any property of such
other Borrower by reason of any performance of such Borrower of its joint and
several obligations hereunder, until the Obligations have been indefeasibly paid
and satisfied in full, and no Borrower shall exercise any right or remedy with
respect to this Section 7.15  until the Obligations have been indefeasibly paid
and satisfied in full.  As used in this Section 7.15, the term “Recovery Amount”
means the amount of proceeds received by or credited to Wells Fargo from the
exercise of any remedy of Wells Fargo under this Agreement or the other Loan
Documents, including, without limitation, the sale of any collateral.  As used
in this Section 7.15, the term “Deficiency Amount” means any amount that is less
than the entire amount a Borrower is entitled to receive by way of contribution
or subrogation from, but that has not been paid by, the other Persons
constituting Borrower in respect of any Recovery Amount attributable to the
Borrower entitled to contribution, until the Deficiency Amount has been reduced
to zero through contributions and reimbursements made under the terms of this
Section 7.15 or otherwise.

 
-32-

--------------------------------------------------------------------------------

 

 
(3) Each Borrower agrees to the provisions of the Loan Documents and hereby
waives notice of (i) any loans or advances or other financial accommodations
made by Wells Fargo to any Borrower, (ii) acceptance of the Loan Documents,
(iii) any amendment or extension of the Revolving Note, any Letter of Credit,
this Agreement or any other Loan Document, (iv) the execution and delivery by
any Borrower and Wells Fargo, of any other loan or credit agreement or of any
Borrower’s execution and delivery of any promissory note or other document
arising under the Loan Documents, (v) the occurrence of (A) any breach by any
Borrower of any of the terms or conditions of this Agreement or any of the other
Loan Documents, or (B) an Event of Default, (vi) Wells Fargo’s transfer or
disposition of any collateral for the Obligations, or any part thereof, (vii)
the sale or foreclosure (or the posting or advertising for the sale or
foreclosure) of any collateral for the Obligations, (viii) protest, proof of
non-payment or default by any Borrower, or (ix) any other action at any time
taken or omitted by Wells Fargo and, generally, all demands and notices of every
kind in connection with this Agreement, the Loan Documents, any documents or
agreements evidencing, securing or relating to the Obligations.

 
 
(4) Subject to paragraph 7.15(d)(2) above, (a) for so long as any Obligation of
any Borrower to Wells Fargo, including without limitation any portion of the
Loans remains outstanding, Borrower hereby unconditionally and irrevocably
waives, releases and abrogates, after the occurrence and during the continuance
of an Event of Default, any and all rights it may now or hereafter have under
any agreement, at law or in equity (including, without limitation, any law
subrogating such Borrower to the rights of Wells Fargo), to assert any claim
against or seek contribution, indemnification or any other form of reimbursement
from any other Borrower for the payment of any or all of the Obligations for any
payment made by any Borrower under or in connection with this Agreement or
otherwise and (b) for so long as any portion of the Obligations remains
outstanding, Borrower hereby unconditionally and irrevocably waives, releases
and abrogates, after the occurrence and during the continuance of an Event of
Default, any and all rights it may now or hereafter have under any agreement, at
law or in equity (including, without limitation, any law subrogating such
Borrower to the rights of Wells Fargo), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from any
Borrower of any or all of the Obligations for any payment made by such Borrower
under or in connection with this Agreement, the other Loan Documents, or
otherwise.

 
 
(5) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Borrower hereby absolutely,
knowingly, unconditionally, and expressly waives any and all claim, defense or
benefit arising directly or indirectly under any one or more of Sections 2787 to
2855 inclusive of the California Civil Code or any similar law of California.

 
8.1

--------------------------------------------------------------------------------

 
BORROWER AND WELLS FARGO WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW
OR IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAIING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT.
 

--------------------------------------------------------------------------------


 
-33-

--------------------------------------------------------------------------------

 


COMMAND SECURITY
CORPORATION
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION
         
By:
   
By:
           
Its:
   
Its:
           
COMMAND SECURITY
SERVICES, INC.
               
By:
                 
Its:
                 
STRATEGIC SECURITY
SERVICES, INC.
               
By:
                 
Its:
                 
RODGERS POLICE PATROL, INC.
               
By:
                 
Its:
       


 
-34-

--------------------------------------------------------------------------------

 



BORROWER AND WELLS FARGO have executed this Agreement as a sealed instrument
under the laws of the Commonwealth of Massachusetts through their authorized
officers as of the date set forth above.
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
COMMAND SECURITY CORPORATION
      
 
 
By: 
   
By: 
 
 
                       
Its 
   
Its Vice President
         
By:
                     
Its
         
Wells Fargo Bank, National Association
             
MAC-
         
Fax:  ______________________________
   
Attention: ______________________________
Fax: ______________________________
 
e-mail: _________________________________
Attention:  Mr. John P. Nuzzo
 
Federal Employer Identification No.
e-mail: John.P.Nuzzo@wellsfargo.com
       
Organizational Identification No.
                     
COMMAND SECURITY SERVICES, INC.
         
By:
 
               
Its  
 
          By: 
 
               
Its
 
                           
Fax: ______________________________
   
Attention: ______________________________
   
e-mail: _________________________________
   
Federal Employer Identification No.
         
Organizational Identification No.
     


 
-35-

--------------------------------------------------------------------------------

 


   
STRATEGIC SECURITY SERVICES, INC.
         
By:
 
               
Its  
 
          By: 
 
               
Its
 
                           
Fax: ______________________________
   
Attention: ______________________________
   
e-mail: _________________________________
   
Federal Employer Identification No.
         
Organizational Identification No.
     




         
RODGERS POLICE PATROL, INC.
         
By:
 
               
Its  
 
          By: 
 
               
Its
 
                           
Fax: ______________________________
   
Attention: ______________________________
   
e-mail: _________________________________
   
Federal Employer Identification No.
         
Organizational Identification No.
     


 
-36-

--------------------------------------------------------------------------------

 
 
REVOLVING NOTE
 
$20,000,000
February 12, 2009

 
FOR VALUE RECEIVED, the undersigned, COMMAND SECURITY CORPORATION, a New York
corporation (“CSC”), COMMAND SECURITY SERVICES, INC., a New York corporation
(“CSS”), STRATEGIC SECURITY SERVICES, INC., a California corporation (“SSS”) and
RODGERS POLICE PATROL, INC., a California corporation (“RPP”; RPP, CSC, CSS and
SSS, individually and collectively, jointly and severally, are referred to
herein as  “Borrower”), hereby promise to pay to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), acting through its WELLS FARGO BUSINESS
CREDIT operating division, on the Termination Date described in the Credit and
Security Agreement dated February 12, 2009 (as amended from time to time, the
“Agreement”) and entered into between Wells Fargo and Borrower, at Wells Fargo’s
office at 300 Commercial Street, Boston, Massachusetts 02109, or at any other
place designated at any time by the holder, in lawful money of the United States
of America and in immediately available funds, the principal sum of Twenty
Million Dollars ($20,000,000) or the aggregate unpaid principal amount of all
Advances under the Line of Credit made by Wells Fargo to Borrower under the
terms of the Agreement, together with interest on the principal amount computed
on the basis of actual days elapsed in a 360-day year, from the date of this
Revolving Note until this Revolving Note is fully paid at the rate from time to
time in effect under the terms of the Agreement.  Principal and interest
accruing on the unpaid principal balance amount of this Revolving Note shall be
due and payable as provided in the Agreement.  This Revolving Note may be
prepaid only in accordance with the Agreement.
 
This Revolving Note is the Revolving Note referred to in the Agreement, and is
subject to the terms of the Agreement, which provides, among other things, for
the acceleration of this Revolving Note.  This Revolving Note is secured, among
other things, by the Agreement and the Security Documents as defined in the
Agreement, and by any other security agreements, mortgages, deeds of trust,
assignments or other instruments or agreements that may subsequently be given
for good and valuable consideration as security for this Revolving Note.
 
Borrower shall pay all costs of collection, including reasonable attorneys’ fees
and legal expenses if this Revolving Note is not paid when due, whether or not
legal proceedings are commenced.
 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
 
Borrower has executed this Revolving Note as a sealed instrument under the laws
of the Commonwealth of Massachusetts through its authorized officer as of the
date set forth above



 
COMMAND SECURITY CORPORATION
     
By:
   
Name: 
   
Its:
 


 
 

--------------------------------------------------------------------------------

 



 
COMMAND SECURITY SERVICES, INC.
     
By:
   
Name:
   
Its:
             
STRATEGIC SECURITY SERVICES, INC.
     
By:
   
Name:
   
Its:
             
RODGERS POLICE PATROL, INC.
     
By:
   
Name:
   
Its:
 


 
A-2

--------------------------------------------------------------------------------

 
 
Exhibit A to Credit and Security Agreement


DEFINITIONS
 
“Account Funds” is defined in Section 1.4(a).


“Accounts” shall have the meaning given it under the UCC.


“Advance” and “Advances” means an advance or advances under the Line of Credit.


“Affiliate” or “Affiliates” means any Person controlled by, controlling or under
common control with Borrower, including any Subsidiary of Borrower.  For
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.
 
 “Aggregate Face Amount” means the aggregate amount that may then be drawn under
each outstanding Letter of Credit, assuming compliance with all conditions for
drawing.
 
“Agreement” means this Credit and Security Agreement.
 
“Authenticated” means (a) to have signed; or (b) to have executed or to have
otherwise adopted a symbol, or have encrypted or similarly processed a Record in
whole or in part, with the present intent of the authenticating Person to
identify the Person and adopt or accept a Record.
 
“Base Rate” means, for any day, a fluctuating rate equal to the highest of: (a)
the Prime Rate in effect on such day and (b) a rate determined by Wells Fargo to
be one and one-half percent (1.50%) above Daily Three Month LIBOR.


“Base Rate Advance” means an Advance bearing interest at the Base Rate.
 
“Book Net Worth” means the aggregate of the Owners’ equity in Borrower,
determined in accordance with GAAP.
 
 “Borrowing Base” is defined in Section 1.2(a).


“Borrowing Base Reserve” means, as of any date of determination, an amount or a
percent of a specified category or item that Wells Fargo deems necessary in its
reasonable business judgment from time to time to reduce availability under the
Borrowing Base (a) to reflect events, conditions, or risks which adversely
affect the assets, business or prospects of Borrower, or the Collateral or its
value, or the enforceability, perfection or priority of Wells Fargo’s Security
Interest in the Collateral, as the term “Collateral” is defined in this
Agreement, or (b) to reflect Wells Fargo’s reasonable judgment that any
collateral report or financial information relating to Borrower and furnished to
Wells Fargo may be incomplete, inaccurate or misleading in any material respect.


 
A-1

--------------------------------------------------------------------------------

 

“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business and, if such day relates to a LIBOR Advance, a day on which
dealings are carried on in the London interbank eurodollar market.


“Capital Expenditures” means for a period, any expenditure of money during such
period for the purchase or construction of assets, or for improvements or
additions to such assets, which are capitalized on Borrower’s balance sheet.


“CEO®” is defined in Section 5.1(c).


“Change of Control” means the occurrence of any of the following events:
 
(a)
Any Person or “group” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) who does not have an ownership interest in
Borrower on the date of the initial Advance is or becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that any such Person, entity or group will be deemed to have “beneficial
ownership” of all securities that such Person, entity or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than forty-nine percent (49%) of the
voting power of all classes of ownership of Borrower;

 
(b)
During any consecutive two-year period, individuals who at the beginning of such
period constituted the board of Directors of Borrower (together with any new
Directors whose election to such board of Directors, or whose nomination for
election by the Owners of Borrower, was approved by a vote of two thirds of the
Directors then still in office who were either Directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
Directors of Borrower then in office.



“CIT” means The CIT Group/Business Credit, Inc.
 
 “CIT Collection Account” means account #304181153 maintained by The CIT
Group/Business Credit, Inc. with JPMorgan Chase Bank, N.A.
 
“CIT Payoff Letter” means the letter agreement dated February 12, 2009 between
Borrower, CIT and Wells Fargo, in the form attached hereto as Exhibit H.
 
 “Collateral” means all of Borrower’s Accounts, chattel paper and electronic
chattel paper, deposit accounts, documents, Equipment, General Intangibles,
goods, instruments, Inventory, Investment Property, letter-of-credit rights,
letters of credit, all sums on deposit in any Collection Account, and any items
in any Lockbox; together with (a) all substitutions and replacements for and
products of such property; (b) in the case of all goods, all accessions; (c) all
accessories, attachments, parts, Equipment and repairs now or subsequently
attached or affixed to or used in connection with any goods; (d) all warehouse
receipts, bills of lading and other documents of title that cover such goods now
or in the future; (e) all collateral subject to the Lien of any of the Security
Documents; (f) any money, or other assets of Borrower that come into the
possession, custody, or control of Wells Fargo now or in the future;
(g) Proceeds of any of the above Collateral; (h) books and records of Borrower,
including all mail or e-mail addressed to Borrower; and (i) all of the above
Collateral, whether now owned or existing or acquired now or in the future or in
which Borrower has rights now or in the future. Collateral also includes
Borrower’s commercial tort claim in respect of the action captioned Command
Security Corporation, Plaintiff, vs. Gemini Security Services, LLC; William A.
Casey; Simpson, Herbert & Associates d/b/a Gemini Security Services; an
unincorporated association; Joseph L. Simpson, Jr. and Richard Herbert,
Partners, d/b/a Simpson, Herbert & Associates; Joseph L. Simpson, Jr
individually, and Richard Herbert, individually, Defendants filed in the
Superior Court of New Jersey, Law Division, Union County, Docket No.
UNN-L-1267-08.

 
A-2

--------------------------------------------------------------------------------

 

“Collection Account” means “Collection Account” as defined in the Master
Agreement for Treasury Management Services and related Lockbox and Collection
Account Service Description or Collection Account Service Description, whichever
is applicable. .


“Compliance Certificate” is defined in Section 5.1(a) and is in the form of
Exhibit E.
 
“Commercial Letter of Credit Agreement” means an agreement governing the
issuance of documentary letters of credit entered into between Borrower as
applicant and Wells Fargo as issuer.
 
“Constituent Documents” means with respect to any Person, as applicable, that
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.
 
“Current Maturities of Long Term Debt” means as of each fiscal quarter end, the
amount of Borrower’s long-term debt and capitalized leases which become due
during that quarterly period.
 
“Daily Three Month LIBOR" means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a three (3) month period.


 “Debt” means of a Person as of a given date, all items of indebtedness or
liability which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet for such Person
and shall also include the aggregate payments required to be made by such Person
at any time under any lease that is considered a capitalized lease under GAAP.
 
“Debt Service Coverage Ratio” means (a) the sum of (i) Funds from Operations and
(ii) Interest Expense minus (iii) Unfinanced Capital Expenditures divided by
(b) the sum of (i) Current Maturities of Long Term Debt and (ii) Interest
Expense.
 
“Default Period” is defined in Section 1.5(c).
 
“Default Rate” is defined in Section 1.5(c).


“Dilution” means, as of any date of determination, a percentage, based upon the
prior six (6) months, which is the result of dividing (a) actual bad debt
write-downs, discounts, advertising allowances, credits, and any other items
with respect to the Accounts determined to be dilutive by Wells Fargo in its
reasonable discretion during this period, by (b) Borrower’s net sales during
such period (excluding extraordinary items) plus the amount of clause (a).

 
A-3

--------------------------------------------------------------------------------

 

 “Director” means a director if Borrower is a corporation, or a governor or
manager if Borrower is a limited liability company.
 
 “Earnings Before Taxes” means pretax earnings from operations, excluding
extraordinary gains, and extraordinary losses.


“Electronic Record” means a Record that is created, generated, sent,
communicated, received, or stored by electronic means, but does not include any
Record that is sent, communicated, or received by fax.


“Eligible Accounts” means all Eligible Billed Accounts and Eligible Unbilled
Accounts.
 
“Eligible Billed Accounts” means all unpaid Accounts of Borrower arising from
the sale or lease of goods or the performance of services, net of any credits,
but excluding any Accounts that would otherwise qualify as Eligible Unbilled
Accounts, and excluding any Accounts having any of the following
characteristics:
 
(a)
That portion of Accounts unpaid 90 days or more after the invoice date;

 
(b)
That portion of Accounts related to goods or services with respect to which
Borrower has received notice of a claim or dispute, which are subject to a claim
of offset or a contra account, or which reflect a reasonable reserve for
warranty claims or returns;

 
(c)
That portion of Accounts not yet earned by the final delivery of goods or that
portion of Accounts not yet earned by the final rendition of services by
Borrower to the account debtor, including with respect to both goods and
services, progress billings, and that portion of Accounts for which an invoice
has not been sent to the applicable account debtor;

 
(d)
Accounts constituting (i) Proceeds of copyrightable material unless such
copyrightable material shall have been registered with the United States
Copyright Office, or (ii) Proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;

 
(e)
Accounts owed by any unit of government, whether foreign or domestic;
provided that there shall be included (subject, for the avoidance of doubt, in
each case, to Wells Fargo’s right at any time to deem any Account(s) ineligible
in its sole discretion pursuant to paragraph (o) below) in Eligible Accounts (i)
Accounts owed by units of U.S. state and local government unless the Borrower
has failed to provide, following request by Wells Fargo, evidence satisfactory
to Wells Fargo that (1) Wells Fargo’s Security Interest constitutes a perfected
first priority Lien in such Accounts, and (2) such Accounts may be enforced by
Wells Fargo directly against such unit of government under all applicable laws
and (ii) accounts owed by the United States federal government or divisions
thereof but only to the extent that the Borrower has complied with the
Assignment of Claims Act of 1940 with respect to such Accounts;

 
 (f)
Accounts denominated in any currency other than United States Dollars;


 
A-4

--------------------------------------------------------------------------------

 

(g)
Accounts owed by an account debtor located outside the United States or Canada
(other than Eligible Foreign Accounts);

 
(h)
Accounts owed by an account debtor (i) who is insolvent, (ii) who is the subject
of bankruptcy proceedings (which Accounts Wells Fargo will consider on a
case-by-case basis) or (iii) who has gone out of business;

 
(i)
Accounts owed by an Owner, Subsidiary, Affiliate, Officer or employee of
Borrower;

 
(j)
Accounts not subject to the Security Interest or which are subject to any Lien
in favor of any Person other than Wells Fargo other than Permitted Liens;

 
(k)
Accounts which have been credited and re-billed or restructured, extended,
amended or modified due to credit or collection considerations;

 
(l)
That portion of Accounts that constitutes advertising, finance charges, service
charges or sales or excise taxes;

 
(m)
Accounts owed by an account debtor, regardless of whether otherwise eligible, to
the extent that the aggregate balance of such Accounts exceeds 20% of the
aggregate amount of all Eligible Accounts provided that in the event Delta and
Northwest merge or otherwise consolidate into one Person, the surviving Person
of such merger or other consolidation may owe up to 25% of the aggregate amount
of all Eligible Accounts;

 
(n)
Accounts owed by an account debtor, regardless of whether otherwise eligible, if
33% or more of the total amount of Accounts due from such debtor is ineligible
under clauses (a), (b), or (k) above; and

 
(o)
Accounts, or portions of Accounts, otherwise deemed ineligible by Wells Fargo in
its sole discretion.



“Eligible Foreign Accounts” means all unpaid Accounts from the Borrower which
would otherwise qualify as Eligible Accounts (except for the fact that such
Accounts are owed by an account debtor located outside the United States or
Canada), provided that such Accounts are (i) billed by Borrower in the United
States to an address maintained by the applicable account debtor in the United
States, (ii) relate to services rendered to such account debtor in the United
States, (iii) paid from a bank account maintained by such account debtor in the
United States, and (iv) owed by an account debtor that is actively maintaining a
presence and conducting a substantial business in the United States.   
 
 “Eligible Unbilled Accounts” means all unpaid Accounts of Borrower arising from
the performance of services by Borrower, net of any credits, that would
otherwise qualify as Eligible Billed Accounts except invoices have not been
rendered by Borrower to the account debtors of such Accounts, but excluding any
Account for which an invoice has not been rendered to the account debtor within
thirty (30) days of Borrower having performed the services giving rise to such
Account.
 
“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.

 
A-5

--------------------------------------------------------------------------------

 

“Equipment” shall have the meaning given it under the Uniform Commercial Code in
effect in the state whose laws govern this Agreement.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes Borrower and which is treated as a single
employer under Section 414 of the IRC.


“Event of Default” is defined in Section 6.1.
 
“Field Exams” is defined in Section 1.6(c).


 “Funds from Operations” means for a given period, the sum of (a) Net Income,
(b) depreciation and amortization, (c) any increase (or decrease) in deferred
income taxes, (d) any increase (or decrease) in lifo reserves, and (e) other
non-cash items, each as determined for such period in accordance with GAAP.
 
“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described on Exhibit D.
 
“General Intangibles” shall have the meaning given it under the UCC.


“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.
 
"Indebtedness" means any Loans, advances, extensions of credit, debts,
obligations and/or liabilities of Borrower to Wells Fargo arising under this
Agreement or any other Loan Document, whether now in existence or hereafter
incurred, whether voluntary or involuntary, and whether due or not due, absolute
or contingent, liquidated or unliquidated, and including without limitation all
obligations arising under any swap, derivative, foreign exchange, hedge,
deposit, treasury management or similar transaction or arrangement however
described or defined that Borrower may enter into at any time with Wells Fargo
or with Wells Fargo Merchant Services, L.L.C., whether or not Borrower may be
liable individually or jointly with others, or whether recovery upon such
Indebtedness may subsequently become unenforceable.
 
“Indemnified Liabilities” is defined in Section 7.8.
 
“Indemnitee” is defined in Section 7.8.
 
“Infringement” or “Infringing” when used with respect to Intellectual Property
Rights means any infringement or other violation of Intellectual Property
Rights.
 
“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.

 
A-6

--------------------------------------------------------------------------------

 

“Interest Expense” means for a fiscal year-to-date period, Borrower’s total
gross interest expense during such period (excluding interest income), and shall
in any event include (a) interest expensed (whether or not paid) on all Debt,
(b) the amortization of debt discounts, (c) the amortization of all fees payable
in connection with the incurrence of Debt to the extent included in interest
expense, and (d) the portion of any capitalized lease obligation allocable to
interest expense.
 
“Interest Payment Date” is defined in Section 1.7(a).


“Interest Period” means the period that commences on (and includes) the Business
Day on which either a LIBOR Advance is made or continued or on which a Base Rate
Advance is converted to a LIBOR Advance, and ending on (but excluding) the
Business Day numerically corresponding to that date that falls the number of
months afterward as selected by Borrower pursuant to Section 1.3A, during which
period the outstanding principal amount of the LIBOR Advance shall bear interest
at the LIBOR Advance Rate; provided, however, that:


(a)
If an Interest Period would otherwise end on a day which is not a Business Day,
then it shall end on the next Business Day, unless that day is the first
Business Day of a month, in which case the Interest Period shall end on the last
Business Day of the preceding month;

 
(b)
No Interest Period applicable to an Advance may end later than the Maturity
Date; and

 
(c)
In no event shall Lead Borrower select Interest Periods with respect to LIBOR
Advances which would result in the payment of a LIBOR Advance breakage fee under
this Agreement in order to make required principal payments.



“Interest Rate Reduction Effective Date” is defined in Section 1.5(a).


“Inventory” shall have the meaning given it under the UCC.


“Investment Property” shall have the meaning given it under the UCC.


“Key Persons” means Barry Regenstein, President and Chief Financial Officer,
Edward S. Fleury, Chief Executive Officer, and Martin C. Blake, Jr., Chief
Operating Officer of Borrower.
 
“Lead Borrower” is defined in Section 1.11.
 
L/C Amount” means the sum of (a) the Aggregate Face Amount of any outstanding
Letters of Credit, plus (b) the amount of each Obligation of Reimbursement that
either remains unreimbursed or has not been paid through an Advance on the Line
of Credit.
 
“L/C Application” means an application for the issuance of standby or
documentary Letters of Credit pursuant to the terms of a Standby Letter of
Credit Agreement or Commercial Letter of Credit Agreement, in form acceptable to
Wells Fargo.


 “Letter of Credit” and “Letters of Credit” are each defined in Section 1.9(a).


“Licensed Intellectual Property” is defined in Exhibit D.

 
A-7

--------------------------------------------------------------------------------

 

“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8th of one percent (1%)) determined pursuant to the following formula:


LIBOR =
Base LIBOR
   
100% - LIBOR Reserve Percentage
 



(a)
"Base LIBOR" means the rate per annum for United States dollar deposits quoted
by Wells Fargo as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Wells Fargo for the purpose of calculating effective
rates of interest for loans making reference to it, on the first day of an
Interest Period for delivery of funds on that date for a period of time
approximately equal to the number of days in that Interest Period and in an
amount approximately equal to the principal amount to which that Interest Period
applies.  Borrower understands and agrees that Wells Fargo may base its
quotation of the Inter-Bank Market Offered Rate upon such offers or other market
indicators of the Inter-Bank Market as Wells Fargo in its discretion deems
appropriate including the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

 
(b)
"LIBOR Reserve Percentage" means the reserve percentage prescribed by the Board
of Governors of the Federal Reserve System (or any successor) for "Eurocurrency
Liabilities" (as defined in Regulation D of the Federal Reserve Board, as
amended), adjusted by Wells Fargo for expected changes in such reserve
percentage during the applicable Interest Period.



“LIBOR Advance” means an Advance bearing interest at the LIBOR Advance Rate.
 
“LIBOR Advance Rate” is defined in Section 1.5(a).
 
“LIBOR Advance Rate Applicable Margin” means two and three-quarters percent
(2.75%) per annum, subject to the provisions of Section 1.5(a).
 
 “Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently acquired
and whether arising by agreement or operation of law.
 
 “Line of Credit” is defined in the Recitals.
 
“Loan Documents” means this Agreement, the Revolving Note, the Master Agreement
for Treasury Management Services, each Standby Letter of Credit Agreement, each
Commercial Letter of Credit Agreement, any L/C Applications, and the Security
Documents, together with every other agreement, note, document, contract or
instrument to which Borrower now or in the future may be a party and which may
be required by Wells Fargo in connection with, or as a condition to, the
execution of this Agreement. Any documents or other agreements entered into
between Borrower and Wells Fargo that relate to any swap, derivative, foreign
exchange, hedge, or similar product or transaction, or which are entered into
with an operating division of Wells Fargo other than Wells Fargo Business
Credit, shall not be included in this definition.
 
“Loan Manager Service” means the treasury management service defined in the
Master Agreement for Treasury Management Services and related Loan Manager
Service Description.

 
A-8

--------------------------------------------------------------------------------

 


“Lockbox” means “Lockbox” as defined in the Master Agreement for Treasury
Management Services and related Lockbox and Collection Account Service
Description.
 
“Master Agreement for Treasury Management Services” means the Master Agreement
for Treasury Management Services, the related Acceptance of Services, and the
Service Description governing each treasury management service used by Borrower.
 
“Material Adverse Effect” means any of the following:
 
(a)
A material adverse effect on the business, operations, results of operations,
prospects, assets, liabilities or financial condition of Borrower;

 
(b)
A material adverse effect on the ability of Borrower to perform its obligations
under the Loan Documents; or

 
(c)
A material adverse effect on the ability of Wells Fargo to enforce the
Indebtedness or to realize the intended benefits of the Security Documents,
including a material adverse effect on the validity or enforceability of any
Loan Document, or on the status, existence, perfection, priority (subject to
Permitted Liens) or enforceability of any Lien securing payment or performance
of the Indebtedness.

 
“Maturity Date” is defined in Section 1.1(b).
 
“Maximum Line Amount” is defined in Section 1.1(a).
 
“Multiemployer Plan” means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) to which Borrower or any ERISA Affiliate contributes or is
obligated to contribute.
 
“Net Income” means fiscal year-to-date after-tax net income from continuing
operations, excluding extraordinary losses and extraordinary gains and including
any tax benefit, all as determined in accordance with GAAP.


“Obligation of Reimbursement” is defined in Section 1.9(b).
 
“OFAC” is defined in Section 5.12(b).
 
“Officer” means with respect to Borrower, an officer if Borrower is a
corporation, a manager if Borrower is a limited liability company, or a partner
if Borrower is a partnership.


“Operating Account” is defined in Section 1.3(a), and maintained in accordance
with the terms of Wells Fargo’s Commercial Account Agreement in effect for
demand deposit accounts.


"Overadvance" means the amount, if any, by which the unpaid principal amount of
the Revolving Note, plus the L/C Amount, is in excess of the then-existing
Borrowing Base.


“Owned Intellectual Property” is defined in Exhibit D.
 
“Owner” means with respect to Borrower, each Person having legal or beneficial
title to an ownership interest in Borrower.

 
A-9

--------------------------------------------------------------------------------

 

 “Patent and Trademark Security Agreement” means each Patent and Trademark
Security Agreement entered into between Borrower and Wells Fargo.
 
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of Borrower or any ERISA Affiliate and covered by Title
IV of ERISA.
 
“Permitted Lien” and “Permitted Liens” are defined in Section 5.3(a).
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision of a
governmental entity.
 
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of Borrower or any ERISA Affiliate.
 
“Premises” is defined in Section 2.4(a).
 
“Prime Rate” means at any time the rate of interest most recently announced by
Wells Fargo at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Wells Fargo's base rates, and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference to it, and is evidenced by its recording in such internal publication
or publications as Wells Fargo may designate.  Each change in the rate of
interest shall become effective on the date each Prime Rate change is announced
by Wells Fargo.
 
“Prime Rate Applicable Margin” means one and one-half percent (1.50%) per
annum,  subject to the provisions of Section 1.5(a).
 
“Proceeds” shall have the meaning given it under the UCC.


“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form,
and includes all information that is required to be reported by Borrower to
Wells Fargo pursuant to Section 5.1.


“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.


“Revolving Note” is defined in Section 1.1(d).
 
“Security Documents” means this Agreement, the Patent and Trademark Security
Agreement, and any other document delivered to Wells Fargo from time to time to
secure the Indebtedness.
 
“Security Interest” is defined in Section 2.1.
 
“Special Account” means a specified cash collateral account maintained with
Wells Fargo or another financial institution acceptable to Wells Fargo in
connection with each undrawn Letter of Credit issued by Wells Fargo, as more
fully described in Section 1.10.
 
 “Standby Letter of Credit Agreement” means an agreement governing the issuance
of standby letters of credit by Wells Fargo entered into between Borrower as
applicant and Wells Fargo as issuer.

 
A-10

--------------------------------------------------------------------------------

 

 “Subsidiary” means any Person of which more than 50% of the outstanding
ownership interests having general voting power under ordinary circumstances to
elect a majority of the board of directors or the equivalent of such Person,
irrespective of whether or not at the time ownership interests of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency, is at the time directly or indirectly owned by
Borrower, by Borrower and one or more other Subsidiaries, or by one or more
other Subsidiaries.
 
“Termination Date” is defined in Section 1.1(b).
 
 “UCC” means the Uniform Commercial Code in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.


 “Unfinanced Capital Expenditures” means for a period, any expenditure of money
during such period for the purchase or construction of assets, or for
improvements or additions to such assets, which are not financed with borrowed
funds and are not capitalized on Borrower’s balance sheet.


“Unused Amount” is defined in Section 1.6(b).


“Wells Fargo” means Wells Fargo Bank, National Association in its broadest and
most comprehensive sense as a legal entity, and is not limited in its meaning to
the Wells Fargo Business Credit operating division, or to any other operating
division of Wells Fargo.

 
A-11

--------------------------------------------------------------------------------

 

Exhibit B to Credit and Security Agreement


PREMISES
 
The Premises referred to in the Credit and Security Agreement have the following
addresses, and are legally described as follows:
 
3180 University Avenue
Suite 110
San Diego, California 92104
 
1133 Route 55
Suite D
Lagrangeville, New York 12540
 
In the event of any conflict between the address and the legal description, the
legal description shall control.

 
B-1

--------------------------------------------------------------------------------

 

Exhibit C to Credit and Security Agreement


CONDITIONS PRECEDENT
 
Wells Fargo’s obligation to make an initial Advance shall be subject to the
condition that Wells Fargo shall have received the following, executed and in
form and content satisfactory to Wells Fargo.  The following descriptions are
limited descriptions for reference purposes only and should not be construed as
limiting in any way the subject matter that Wells Fargo requires each document
to address.
 
A.           Loan Documents to be Executed by Borrower:
 
(1)           The Revolving Note.
 
(2)
The Credit and Security Agreement.

 
(3)
The Master Agreement for Treasury Management Services, the Acceptance of
Services, and the related Service Description for each deposit or treasury
management related product or service that Borrower will subscribe to, including
without limitation the Loan Manager Service Description, and the Lockbox and
Collection Account Service Description, and Collection Account Service
Description.

 
(4)           The Patent and Trademark Security Agreement.


(5)           A Standby Letter of Credit Agreement or a Commercial Letter of
Credit Agreement, and a separate L/C Application for each Letter of Credit that
Borrower has requested that Wells Fargo issue.


B.
Loan Documents to be Executed by Third Parties:

 
(1)
Certificates of Insurance required under this Agreement, with all hazard
insurance containing a lender’s interest endorsement in Wells Fargo’s favor and
with all liability insurance naming Wells Fargo as additional insured.



(2)
Control agreements with each bank at which Borrower maintain deposit accounts
other than Wells Fargo.

 
(3)           The  CIT Payoff Letter executed by Borrower and CIT.
 
(4)
A Landlord’s Disclaimer and Consent to each lease entered into by Borrower and
that Landlord with respect to the Premises located at 3180 University Avenue,
Suite 110, San Diego, California 92104 and 1133 Route 55, Suite D,
Lagrangeville, New York 12540, pursuant to which the Landlord waives its Lien in
any Collateral of Borrower located on the Premises.


 
C-1

--------------------------------------------------------------------------------

 

C.
Documents Related to the Premises

 
(1)
Any leases pursuant to which Borrower is leasing the Premises from a lessor.

 
D.
Federal Tax, State Tax, Judgment, UCC and Intellectual Property Lien Searches

 
(1)
Current searches of Borrower in appropriate filing offices showing that (i) no
Liens have been filed and remain in effect against Borrower and Collateral
except Permitted Liens or Liens held by Persons who have agreed in an
Authenticated Record that upon receipt of proceeds of the initial Advances, they
will satisfy, release or terminate such Liens in a manner satisfactory to Wells
Fargo, and (ii) Wells Fargo has filed all UCC financing statements necessary to
perfect the Security Interest, to the extent the Security Interest is capable of
being perfected by filing.

 
E.
Constituent Documents:

 
(1)
The Certificate of Authority of Borrower, which shall include as part of the
Certificate or as exhibits to the Certificate, (i) the Resolution of Borrower’s
Directors and, if required, Owners, authorizing the execution, delivery and
performance of those Loan Documents and other documents or agreements described
in or related to this Agreement to which Borrower is a party, (ii) an Incumbency
Certificate containing the signatures of Borrower’s Officers or agents
authorized to execute and deliver those instruments, agreements and certificates
referenced in (i) above, as well as Advance requests, on Borrower’s behalf,
(iii) Borrower’s Constituent Documents, (iv) a current Certificate of Good
Standing or Certificate of Status issued by the secretary of state or other
appropriate authority for Borrower’s state of organization, certifying that
Borrower is in good standing and in compliance with all applicable
organizational requirements of the state of organization, and (v) a Secretary’s
Certificate of Borrower’s secretary or assistant secretary certifying that the
Certificate of Authority of Borrower is true, correct and complete.

 
(2)
Evidence that Borrower is licensed or qualified to transact business in all
jurisdictions where the character of the property owned or leased or the nature
of the business transacted by it makes such licensing or qualification
necessary.

 
(3)
An Officer’s Certificate of an appropriate Officer of Borrower confirming, in
his or her personal capacity, the representations and warranties set forth in
this Agreement.

 
(5)
A Customer Identification Information Form and such other forms and verification
as Wells Fargo may need to comply with the U.S.A. Patriot Act.

 
(6)
An Opinion of Counsel issued by Borrower’s counsel and addressed to Wells Fargo,
that opines that (a) Borrower is organized and in good standing in its state of
organization; (b) Borrower is in good standing in each state in which it does
business; (c) Borrower has the power to execute and deliver the Loan Documents
and any other document or agreement described in or related to this Agreement,
and to borrow money and perform in accordance with the terms of the Loan
Documents, or any other document or agreement described in or related to this
Agreement; (d) all corporate action and consent necessary to the validity of the
Loan Documents and any other document or agreement described in or related to
this Agreement has been obtained; (e) the Loan Documents and any other document
or agreement described in or related to this Agreement, have been signed and are
the valid and binding obligation of Borrower and enforceable in accordance with
their terms; and (f) to the best of counsel's knowledge, the Loan Documents and
any other document or agreement described in or related to this Agreement, and
the transactions they contemplate do not conflict Borrower’s articles of
incorporation or by-laws or any agreement binding upon Borrower or its
properties.


 
C-2

--------------------------------------------------------------------------------

 


F.           Miscellaneous Matters or Documents:
 
(1)
Payment of fees and reimbursable costs and expenses due under this Agreement
through the date of initial Advance or issuance of a Letter of Credit, including
all legal expenses incurred through the date of the closing of this Agreement.

 
(2)
Evidence that after making the initial Advance and satisfying all obligations
owed to Borrower’s prior lender, paying all trade payables older than 60 days
from invoice date, and paying all book overdrafts and closing costs,
availability under the Line of Credit is not less than $2,000,000.

 
(3)
Any documents or other agreements entered into by Borrower and Wells Fargo that
relate to any swap, derivative, foreign exchange, hedge, deposit, treasury
management or similar product or transaction extended to Borrower by Wells Fargo
not already provided pursuant to the requirements of (A)-(F) above.

 
(4)
Such other documents as Wells Fargo in its sole discretion may require.

 
 
C-3

--------------------------------------------------------------------------------

 

Exhibit D to Credit and Security Agreement
 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Wells Fargo as follows:
 
(a)
Existence and Power; Name; Chief Executive Office; Inventory and Equipment
Locations; Federal Employer Identification Number and Organizational
Identification Number.  Borrower is a corporation organized, validly existing
and in good standing under the laws of its state of incorporation and is
licensed or qualified to transact business in all jurisdictions where the
character of the property owned or leased or the nature of the business
transacted by it makes such licensing or qualification necessary (excluding the
jurisdictions set forth below in which the Borrower is not in good standing or
the Borrower’s qualification to transact business in such jurisdictions is
pending), except where the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect.  Borrower has all requisite power
and authority to conduct its business, to own its properties and to execute and
deliver, and to perform all of its obligations under, those Loan Documents and
any other documents or agreements that it has entered into with Wells Fargo
related to this Agreement.  During its existence, Borrower has done business
solely under the names set forth below in addition to its correct legal
name.  Borrower’s chief executive office and principal place of business is
located at the address set forth below, and all of Borrower’s records relating
to its business or the Collateral are kept at that location.  All of Borrower’s
books and records relating to its Accounts are located at that location or at
one of the other locations set forth below.  Borrower’s name, Federal Employer
Identification Number and Organization Identification Number are correctly set
forth at the end of the Agreement next to Borrower’s signature.

 
(i) Pending Jurisdictions
 
Command Security Corporation
Colorado - Pending
Washington, D.C. - Pending
 
(ii) Jurisdictions Not in Good Standing
 
None
 
(iii) Trade Names
 
Aviation Safeguards
CSC Security Services


Chief Executive Office / Principal Place of Business
 
P.O. Box 340
1133 Route 55, Suite D
Lagrangeville, New York 12540

 
D-1

--------------------------------------------------------------------------------

 


(b)
Capitalization.  Borrower is a reporting company pursuant to the Securities Act
of 1933, as amended, and its ownership interests are held by in excess of [100]
holders.  According to Borrower’s Form 10-Q filed November 14, 2008, as of
November 6, 2008, there were [10,757,216] shares of issued and outstanding
common stock and [0] shares of issued and outstanding preferred stock of
Borrower.  The Organizational Chart below shows the ownership structure of all
Subsidiaries of Borrower.

 
Organizational Chart
 
See attached Exhibit D-2


(c)
Authorization of Borrowing; No Conflict as to Law or Agreements.  The execution,
delivery and performance by Borrower of the Loan Documents and any other
documents or agreements described in or related to this Agreement, and all
borrowing under the Line of Credit have been authorized and do not (i) require
the consent or approval of Borrower’s Owners; (ii) require the authorization,
consent or approval by, or registration, or filing with, or notice to, any
governmental agency or instrumentality, whether domestic or foreign, or any
other Person, except to the extent obtained, accomplished or given on or prior
to the date of this Agreement; (iii) violate any provision of any law, rule or
regulation (including Regulation X of the Board of Governors of the Federal
Reserve System) applicable to Borrower or of any order, writ, injunction,
judgment or decree presently in effect having applicability to Borrower or of
Borrower’s Constituent Documents; (iv) result in a breach of or constitute (with
due notice or lapse of time or both) a default or event of default under any
material agreement to which Borrower is a party or by which it or its properties
may be bound or affected; or (v) result in, or require, the creation or
imposition of any Lien (other than the Security Interest) upon or with respect
to any of the properties now owned or subsequently acquired by Borrower.

 
(d)
Legal Agreements.  This Agreement and the other Loan Documents to which Borrower
is a party, and any other document or agreement contemplated hereby and thereby,
when executed and delivered by Borrower, will constitute the legal, valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.


 (e)
Subsidiaries.  Except as disclosed below, Borrower has no Subsidiaries.

 
Subsidiaries
 
 
D-2

--------------------------------------------------------------------------------

 
 
Command Security Services, Inc.
Strategic Security Services, Inc.
Rodgers Police Patrol, Inc.


(f)
Financial Condition; No Adverse Change.  Borrower has furnished to Wells Fargo
its audited financial statements for its fiscal year ended March 31, 2008 and
unaudited financial statements for the fiscal-year-to-date period ended
September 30, 2008 and those statements fairly present in all material respects
Borrower’s financial condition as of those dates and the results of Borrower’s
operations and cash flows for the periods then ended and were prepared in
accordance with GAAP.  Since the date of the most recent financial statements,
there has been no Material Adverse Effect in Borrower’s business, properties or
condition (financial or otherwise).

 
(g)
Litigation.  There are no actions, suits or proceedings pending or, to
Borrower’s knowledge, threatened against Borrower or any of its Subsidiaries or
the properties of Borrower or any of its Subsidiaries before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, which, if determined adversely to Borrower or any of its
Subsidiaries, would result in a final judgment or judgments against Borrower or
any of its Subsidiaries in an amount in excess of $250,000 (excluding judgments
which are fully insured, bonded or subject to an indemnity in favor of
Borrower), apart from those matters specifically disclosed below.

 
Litigation Matters in Excess of $250,000
 
None


(h)
Intellectual Property Rights.

 
(i)           Owned Intellectual Property.  Borrower owns, or holds licenses in,
all trademarks, trade names, copyrights, patents, patent rights and licenses
that are material to the conduct of its business as currently conducted, and set
forth below is a complete list of all material patents, applications for
patents, trademarks, applications to register trademarks, service marks,
applications to register service marks, mask works, trade dress and copyrights
for which Borrower is the owner of record or is an exclusive licensee (the
“Owned Intellectual Property”). Except as set forth in any Record, copies of
which have been given to Wells Fargo or where the failure of any of the
following to be true would not have a Material Adverse Effect, (A) Borrower owns
the Owned Intellectual Property free and clear of all restrictions (including
covenants not to sue any Person), court orders, injunctions, decrees, writs or
Liens, whether by agreement memorialized in a Record Authenticated by Borrower
or otherwise, (B) to Borrower’s knowledge, no Person other than Borrower owns or
has been granted any right in the Owned Intellectual Property, (C) all Owned
Intellectual Property is valid, subsisting and enforceable, and (D) Borrower has
taken all commercially reasonable action necessary to maintain and protect the
Owned Intellectual Property.
 
 
D-3

--------------------------------------------------------------------------------

 
 
(ii)           Intellectual Property Rights Licensed from Others.  Set forth
below is a complete list of all agreements under which Borrower has licensed
Intellectual Property Rights from another Person (“Licensed Intellectual
Property”) other than readily available, non-negotiated licenses of computer
software and other intellectual property used solely for performing accounting,
word processing and similar administrative tasks (“Off-the-shelf Software”) and
a summary of any ongoing payments Borrower is obligated to make with respect
thereto.  Except as set forth below or in any other Record, copies of which have
been given to Wells Fargo, Borrower’s licenses to use the Licensed Intellectual
Property are free and clear of all restrictions, Liens, court orders,
injunctions, decrees, or writs, whether by agreed to in a Record Authenticated
by Borrower or otherwise, except where failure of the foregoing to be true would
not have a Material Adverse Effect.  Except as set forth below or in any other
Record, copies of which have been given to Wells Fargo, Borrower is not
contractually obligated to make royalty payments of a material nature, or pay
fees to any owner of, licensor of, or other claimant to, any Intellectual
Property Rights, where the failure to pay such payments would have a Material
Adverse Effect.
 
(iii)           Other Intellectual Property Needed for Business.  Except for
Off-the-shelf Software and as disclosed below, the Owned Intellectual Property
and the Licensed Intellectual Property constitute all Intellectual Property
Rights used or necessary to conduct Borrower’s business as it is presently
conducted or as Borrower reasonably foresees conducting it, the loss of which
would have a Material Adverse Effect.
 
(iv)           Infringement.  Except as disclosed below, Borrower has no
knowledge of, and has not received notice in a Record alleging, any Infringement
of another Person’s Intellectual Property Rights (including any claim set forth
in a Record that Borrower must license or refrain from using the Intellectual
Property Rights of any Person) nor, to Borrower’s knowledge, is there any
threatened claim or any reasonable basis for any such claim, which would have a
Material Adverse Effect.


Intellectual Property Disclosures
 
(i) Command Security Corporation Logo – Registration No. 1823346
    
Smart Wheel (words only) – Registration No. 3287575
 
(ii) None
 
(iii) None
 
(iv) None

 
D-4

--------------------------------------------------------------------------------

 

(i)
Taxes.  Borrower and its Subsidiaries have paid or caused to be paid to the
proper authorities when due all federal, state and local taxes required to be
withheld by each of them.  Borrower and its Subsidiaries have filed all federal,
state and local tax returns which to the knowledge of the Officers of Borrower
or any Subsidiary, as the case may be, are required to be filed, and Borrower
and its Subsidiaries have paid or caused to be paid to the respective taxing
authorities all taxes as shown on these returns or on any assessment received by
any of them to the extent such taxes have become due, unless such taxes are
being diligently contested in good faith by Borrower by appropriate proceedings
and adequate reserves are established in accordance with GAAP.

 
(j)
Titles and Liens.  Borrower has good and absolute title to all Collateral free
and clear of all Liens other than Permitted Liens.  To Borrower’s knowledge, no
financing statement naming Borrower as debtor is on file in any office except to
perfect only Permitted Liens.

 
(k)
No Defaults.  Borrower is in compliance with all provisions of all agreements,
instruments, decrees and orders to which it is a party or by which it or its
property is bound or affected, the breach or default of which could reasonably
be expected to have a Material Adverse Effect on Borrower’s financial condition,
properties or operations .

 
(l)
Submissions to Wells Fargo.  All financial and other information provided to
Wells Fargo by or on behalf of Borrower in connection with Borrower’s request
for the credit facilities contemplated hereby (x) is, with respect to
information other than projections, valuations or pro forma financial
statements, (i) true and correct in all material respects, and (ii) does not
omit any material fact that would cause such information to be materially
misleading, and (y) as to projections, valuations or pro forma financial
statements, present a good faith opinion as to such projections, valuations and
pro forma condition and results.

 
(m)
Financing Statements.  Borrower has previously authorized the filing of
financing statements sufficient when filed to perfect the Security Interest and
other Liens created by the Security Documents.  When such financing statements
are filed, Wells Fargo will have a valid and perfected security interest in all
Collateral capable of being perfected by the filing of financing statements in
the offices where such financing statements are filed.  None of the Collateral
is or will become a fixture on real estate, unless a sufficient fixture filing
has been filed with respect to such Collateral.

 
(n)
Rights to Payment.  Each right to payment and each instrument, document, chattel
paper and other agreement constituting or evidencing Collateral is (or, in the
case of all future Collateral, will be when arising or issued) the valid,
genuine and legally enforceable obligation, subject to no defense, setoff or
counterclaim of the account debtor or other obligor named in that instrument,
except for disputes and other matters arising in the ordinary course of
business.

 
(o)           Employee Benefit Plans.
 
(i)       Maintenance and Contributions to Plans.  Except as disclosed below,
neither Borrower nor any ERISA Affiliate (A) maintains or has maintained any
Pension Plan, (B) contributes or has contributed to any Multiemployer Plan, or
(C) provides or has provided post-retirement medical or insurance benefits to
employees or former employees (other than benefits required under Section 601 of
ERISA, Section 4980B of the IRC, or applicable state law).

 
D-5

--------------------------------------------------------------------------------

 

(ii)      Knowledge of Plan Noncompliance with Applicable Law.  Except as
disclosed below, neither Borrower nor any ERISA Affiliate has (A) knowledge that
Borrower or the ERISA Affiliate is not in compliance in all material respects
with the requirements of ERISA, the IRC, or applicable state law with respect to
any Plan, (B) knowledge that a Reportable Event occurred or continues to exist
in connection with any Pension Plan, or (C) during the six year period ending on
the date of this Agreement, sponsored a Plan that it intends to maintain as
qualified under the IRC that is not so qualified, and no fact or circumstance
exists which may have an adverse effect on such Plan’s tax-qualified status.
 
(iii)     Funding Deficiencies and Other Liabilities.  Neither Borrower nor any
ERISA Affiliate has liability for any (A) accumulated funding deficiency (as
defined in Section 302 of ERISA and Section 412 of the IRC) under any Plan,
whether or not waived, (B) withdrawal, partial withdrawal, reorganization or
other event under any Multiemployer Plan under Section 4201 or 4243 of ERISA, or
(C) event or circumstance which could result in financial obligation to the
Pension Benefit Guaranty Corporation, the Internal Revenue Service, the
Department of Labor or any participant in connection with any Plan (other than
routine claims for benefits under the Plan).
 
Employee Benefit Plans
 
(i) None
 
(ii) None


(p)           Environmental Matters.
 
(i)       Hazardous Substances on Premises.  Except as disclosed below, there
are not present in, on or under the Premises any Hazardous Substances in such
form or quantity as to create any material liability or obligation for either
Borrower or Wells Fargo under the common law of any jurisdiction or under any
Environmental Law, and no Hazardous Substances have ever been stored, buried,
spilled, leaked, discharged, emitted or released in, on or under the Premises in
such a way as to create a material liability.


(ii)      Disposal of Hazardous Substances.  Except as disclosed below, Borrower
has not disposed of Hazardous Substances in such a manner as to create any
material liability under any Environmental Law.
 
(iii)     Claims and Proceedings with Respect to Environmental Law Compliance.
Except as disclosed below, there have not existed in the past, nor are there any
threatened or impending requests, claims, notices, investigations, demands,
administrative proceedings, hearings or litigation relating in any way to the
Premises or Borrower, alleging material liability under, violation of, or
noncompliance with any Environmental Law or any license, permit or other
authorization issued pursuant thereto.
 
(iv)     Compliance with Environmental Law; Permits and Authorizations.  Except
as disclosed below, Borrower (A) conducts its business at all times in
compliance with applicable Environmental Law, except where the failure to comply
would not reasonably be expected to have a Material Adverse Effect, (B)
possesses valid licenses, permits and other authorizations required under
applicable Environmental Law for the lawful and efficient operation of its
business, none of which are scheduled to expire, or withdrawal, or material
limitation within the next 12 months, and (C) has not been denied insurance on
grounds related to potential environmental liability.

 
D-6

--------------------------------------------------------------------------------

 

(v)      Status of Premises.  To Borrower’s knowledge, except as disclosed
below, the Premises are not and never have been listed on the National
Priorities List, the Comprehensive Environmental Response, Compensation and
Liability Information System or any similar federal, state or local list,
schedule, log, inventory or database, except where such denial could reasonably
be expected to have a Material Adverse Effect.
 
Environmental Matters
 
(i) None
 
(ii) None
 
(iii) None
 
(iv) None
 
(v) None
 
(p)           Labor Relations.  Except as described below, neither Borrower nor
any Subsidiary is party to or bound by any collective bargaining agreement,
management agreement or consulting agreement (collectively, the “Labor
Agreements”).  There are no material grievances, disputes or controversies with
any union or other organization of Borrower's or Subsidiary's employees, or, to
Borrower’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining.
 
Labor Agreements
 
None

 
D-7

--------------------------------------------------------------------------------

 